Exhibit 10.1

 

--------------------------------------------------------------------------------

 
$1,100,000,000
 
REVOLVING CREDIT AGREEMENT
 
among
 
BUNGE LIMITED FINANCE CORP.,
as Borrower,
 
The Several Lenders from Time to Time Parties Hereto,
 
 
CITIBANK, N.A.,
as Syndication Agent,




BNP PARIBAS,
MIZUHO BANK, LTD.,
SUMITOMO MITSUI BANKING CORPORATION
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
 
and
 
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
Dated as of December 14, 2018
 

--------------------------------------------------------------------------------

 
Citibank, N.A. and JPMorgan Chase Bank, N.A.,
as Lead Arrangers and Bookrunners
and


BNP Paribas Securities Corp., Mizuho Bank, Ltd., Sumitomo Mitsui Banking
Corporation and U.S. Bank National Association,
as Joint Lead Arrangers and Bookrunners
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page
 
SECTION 1. 
DEFINITIONS
1
1.1
Defined Terms.
1
1.2
Other Definitional Provisions.
23
1.3
Interest Rates; LIBOR Notification.
25
SECTION 2. 
AMOUNT AND TERMS OF COMMITMENTS
25
2.1
Commitments.
25
2.2
Procedure for Loan Borrowing.
28
2.3
Extension Option.
28
2.4
Commitment Fees, etc.
31
2.5
Termination or Reduction of Commitments.
32
2.6
Prepayments.
32
2.7
Conversion and Continuation Options.
33
2.8
Limitations on Eurocurrency Borrowings.
34
2.9
Interest Rates and Payment Dates.
34
2.10
Computation of Interest and Fees.
34
2.11
Inability to Determine Interest Rate.
35
2.12
Pro Rata Treatment and Payments.
37
2.13
Requirements of Law.
38
2.14
Taxes.
40
2.15
Indemnity.
44
2.16
Change of Lending Office.
44
2.17
Illegality.
44
2.18
Replacement of Lenders.
45
2.19
Judgment Currency
45
SECTION 3.
REPRESENTATIONS AND WARRANTIES
46
3.1
No Change.
46
3.2
Existence; Compliance with Law.
46
3.3
Power; Authorization; Enforceable Obligations.
46
3.4
No Legal Bar.
47
3.5
Litigation.
47
3.6
No Default.
47
3.7
Ownership of Property; Liens.
47
3.8
Taxes.
47
3.9
Federal Regulations.
48
3.10
Investment Company Act; Other Regulations.
48
3.11
No Subsidiaries.
48
3.12
Use of Proceeds.
48
3.13
Solvency.
48
3.14
Limited Purpose.
48
3.15
Financial Condition; Beneficial Ownership Certification.
48
3.16
EEA Financial Institutions.
49
3.17
Sanctions.
49


i

--------------------------------------------------------------------------------

Page
 
SECTION 4.
CONDITIONS PRECEDENT
49
4.1
Conditions to Effectiveness.
49
4.2
Conditions to Each Loan.
51
SECTION 5.
COVENANTS
52
5.1
Affirmative Covenants.
52
5.2
Negative Covenants.
55
5.3
Use of Websites.
58
SECTION 6.
EVENTS OF DEFAULT
58
SECTION 7.
THE AGENTS
61
7.1
Appointment.
61
7.2
Delegation of Duties.
62
7.3
Exculpatory Provisions.
62
7.4
Reliance by Administrative Agent.
62
7.5
Notice of Default.
63
7.6
Non-Reliance on Agents and Other Lenders.
63
7.7
Indemnification.
63
7.8
Agent in Its Individual Capacity.
64
7.9
Successor Administrative Agent.
64
7.10
Syndication Agent, Lead Arrangers, Bookrunners and Documentation Agents.
65
7.11
Agent Communications.
65
7.12
Certain ERISA Matters
65
SECTION 8.
MISCELLANEOUS
66
8.1
Amendments and Waivers.
66
8.2
Notices.
67
8.3
No Waiver; Cumulative Remedies.
69
8.4
Survival of Representations and Warranties.
69
8.5
Payment of Expenses and Taxes.
69
8.6
Successors and Assigns; Participations and Assignments.
70
8.7
Adjustments; Set-off.
73
8.8
Counterparts.
74
8.9
Severability.
74
8.10
Integration.
74
8.11
Governing Law.
74
8.12
Submission To Jurisdiction; Waivers.
75

 
ii

--------------------------------------------------------------------------------

 
Page
 
8.13
Acknowledgements.
75
8.14
Confidentiality.
75
8.15
WAIVERS OF JURY TRIAL.
76
8.16
No Bankruptcy Petition Against the Borrower; Liability of the Borrower.
77
8.17
Conversion of Approved Currencies into Dollars.
77
8.18
U.S.A. Patriot Act.
77
8.19
Acknowledgment and Consent to Bail-In of EEA Financial Institution.
77

 
 
 
 
 
 
 
 
iii

--------------------------------------------------------------------------------

SCHEDULES:
 
1.1
Commitments

3.3
Consents, Authorizations, Filings and Notices

 
EXHIBITS:
 
A
Form of Guaranty Agreement

B-1
Form of Borrower Responsible Officer’s Certificate

B-2
Form of Borrower Secretary Certificate

B-3
Form of Guarantor Responsible Officer’s Certificate

B-4
Form of Guarantor Secretary Certificate

C
Form of Assignment and Acceptance

D-1
Form of Legal Opinion of Reed Smith LLP

D-2
Form of Legal Opinion of Conyers Dill & Pearman Limited

E
Form of Exemption Certificate

F
Form of Commitment Increase Supplement

G
Form of Additional Lender Supplement

 
 
 
iv

--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT (as amended, supplemented or otherwise modified in
accordance with the terms hereof and in effect from time to time, this
“Agreement”), dated as of December 14, 2018, among BUNGE LIMITED FINANCE CORP.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), CITIBANK, N.A., as syndication agent (the “Syndication Agent”), BNP
PARIBAS, MIZUHO BANK, LTD., SUMITOMO MITSUI BANKING CORPORATION and U.S. BANK
NATIONAL ASSOCIATION, each as a documentation agent (each, a “Documentation
Agent” and collectively, the “Documentation Agents”) and JPMORGAN CHASE BANK,
N.A., as administrative agent.
 
The parties hereto hereby agree as follows:
 
SECTION 1.  DEFINITIONS
 
1.1 Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
 
“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and
(c) the Adjusted LIBO Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%;
provided that for the purpose of this definition, the Adjusted LIBO Rate for any
day shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not
available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day.  Any change in the ABR due to
a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.  If the ABR is
being used as an alternate rate of interest pursuant to Section 2.11, then the
ABR shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.  For the avoidance of doubt, if the ABR
as determined pursuant to the foregoing would be less than 1.00%, such rate
shall be deemed to be 1.00% for purposes of this Agreement.
 
“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.
 
“Act”: as defined in Section 8.18.
 
“Additional Lender”: as defined in Section 2.1(b)(ii).
 
“Additional Lender Supplement”: as defined in Section 2.1(b)(ii).
 
“Adjusted LIBO Rate”: with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, with respect to any
Eurocurrency Borrowing denominated in the Optional Currency, the Adjusted LIBO
Rate shall mean the LIBO Rate.
 

--------------------------------------------------------------------------------

“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
Affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.
 
“Administrative Agent (London Office)”:  for designated notice purposes only,
J.P. Morgan Europe Limited.
 
“Affiliate”:  with respect to any specified Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person.  For purposes of this definition “control”
of a Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
 
“Agents”:  the collective reference to the Syndication Agent, the Documentation
Agents and the Administrative Agent.
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount
(expressed in the Base Currency) equal to the amount of such Lender’s Commitment
then in effect or, if the Commitments have been terminated, the Dollar
Equivalent of such Lender’s Loans then outstanding.
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”:  as defined in the preamble hereto.
 
“Agreement Currency”: as defined in Section 2.19(b).
 
“Annex X”:  Annex X (as amended, supplemented or otherwise modified and in
effect from time to time) attached to the Pooling Agreement.
 
“Anniversary”: the date falling twelve (12) Months after the Closing Date and
the date falling on each twelve (12) Month anniversary thereafter.
 
“Applicable Creditor”: as defined in Section 2.19(b).
 
“Applicable Margin”:  the per annum rate set forth in the applicable row of the
table below:
 
Rating
Spread
Level I
1.00%
Level II
1.125%
Level III
1.25%
Level IV
1.375%
Level V
1.625%

 
2

--------------------------------------------------------------------------------

“Applicable Moody’s Rating”: the senior long-term unsecured debt rating that
Moody’s provides of (i) the Guarantor or (ii) if Moody’s does not provide such a
rating of the Guarantor, then the Master Trust or (iii) if Moody’s does not
provide such a rating of the Guarantor or the Master Trust, then the Borrower.
 
“Applicable S&P Rating”: the senior long-term unsecured debt rating that S&P
provides of (i) the Guarantor or (ii) if S&P does not provide such a rating of
the Guarantor, then the Master Trust or (iii) if S&P does not provide such a
rating of the Guarantor or the Master Trust, then the Borrower.
 
“Assignee”:  as defined in Section 8.6(c).
 
“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit C.
 
“Assignor”:  as defined in Section 8.6(c).
 
“Available Commitment”:  as to any Lender at any time, an amount equal to such
Lender’s Commitment then in effect minus:
 

(a)
the Dollar Equivalent of the principal amount of its outstanding Loans on such
date; and

 

(b)
for purposes of Section 2.2 only, in relation to any proposed borrowing or Loan,
the Dollar Equivalent of the principal amount of any Loans that are due to be
made by such Lender on or before the proposed Borrowing Date.

 
“BAFC”:  Bunge Asset Funding Corp., a Delaware corporation, and its successors
and permitted assigns.
 
“BAFC Liquidity Agreement”: that certain Thirteenth Amended and Restated
Liquidity Agreement, dated as of the date hereof, among BAFC, as borrower,
several banks and other financial institutions or entities from time to time
parties thereto as lenders, Citibank, N.A., as syndication agent, BNP Paribas,
Mizuho Bank, Ltd. Sumitomo Mitsui Banking Corporation and U.S. Bank National
Association, as documentation agents and JPMorgan Chase Bank, N.A., as
administrative agent.
 
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Base Currency”:  Dollars.
 
3

--------------------------------------------------------------------------------

“Basel III”: (a) the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III:  A global regulatory framework for
more resilient banks and banking systems”, “Basel III:  International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on December 16, 2010, each as
amended, supplemented or restated; (b) the rules for systemically important
banks contained in “Global systemically important banks: assessment methodology
and the additional loss absorbency requirement – Rules text” published by the
Basel Committee on Banking Supervision in November 2011, as amended,
supplemented or restated; and (c) any further guidance or standards published by
the Basel Committee on Banking Supervision relating to “Basel III.”
 
“Beneficial Ownership Certification”: a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.
 
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies, and (c) any
Person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
 
“Benefitted Lender”:  as defined in Section 8.7(a).
 
“BFE”:  Bunge Finance Europe B.V., a company organized under the laws of The
Netherlands, and its successors and permitted assigns.
 
“Board of Directors”: with respect to any Person, the board of directors of such
Person or any duly authorized committee thereof.
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrower Account”:  any account established by or for the Borrower, other than
the Series 2002-1 Collection Subaccount (or any sub-subaccount thereof), for the
purpose of depositing funds borrowed hereunder or under any Pari Passu
Indebtedness, any amounts paid pursuant to the Series 2002-1 VFC and all amounts
received with respect to Hedge Agreements.
 
“Borrower Permitted Lien”:  Liens for current taxes, assessments or other
governmental charges which are not delinquent or remain payable without any
penalty, or the validity of which is contested in good faith by appropriate
proceedings upon stay of execution of the enforcement thereof or upon posting a
bond in connection therewith and reserves to the extent required by GAAP with
respect thereto have been provided on the books of the Borrower.
 
“Borrowing”: Loans of the same Type and currency, made, converted or continued
on the same date to the Borrower and, in the case of Eurocurrency Loans, as to
which a single Interest Period is in effect.
 
4

--------------------------------------------------------------------------------

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.
 
“Borrowing Time”: as defined in Section 2.2.
 
“Bunge Funding”:  Bunge Funding, Inc., a Delaware corporation, and its
successors and permitted assigns.
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that (a) with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurocurrency Loans, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the currency in which such Eurocurrency Loan is
denominated in the London interbank market and (b) when used in connection with
any Eurocurrency Loan denominated in the Optional Currency, the term “Business
Day” shall also exclude any day on which the TARGET payment system is not open
for the settlement of payment in Euro.
 
“Capital Stock”:  with respect to any Person, any and all shares, interests,
rights to purchase, warrants, options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) the
equity (which includes, but is not limited to, common stock or shares, preferred
stock or shares and partnership and joint venture interests) of such Person
(excluding any debt securities convertible into, or exchangeable for, such
equity).
 
“Change in Control”:  the occurrence of any of the following:
 
(1) the Guarantor becomes aware (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
of the acquisition by any Person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor provision),
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act), in a
single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination, of 50% or more of the total voting
power of the Voting Stock of the Guarantor then outstanding;
 
(2) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Guarantor and its Subsidiaries,
taken as a whole, to any Person that is not a Subsidiary of the Guarantor; or
 
(3) the first day on which a majority of the members of the Guarantor’s Board of
Directors are not Continuing Directors.
 
“Change in Law”:  as defined in Section 2.13.
 
“Closing Date”:  the date on which the conditions precedent set forth in Section
4.1 shall have been satisfied, which date is December 14, 2018.
 
5

--------------------------------------------------------------------------------

“Code”:  the United States Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.
 
“Commitment”:  as to any Lender, the obligation of such Lender to make Loans in
an aggregate Dollar Equivalent principal amount not to exceed the amount set
forth in the Base Currency under the heading “Commitment” opposite such Lender’s
name on Schedule 1.1 or in the Assignment and Acceptance pursuant to which such
Lender became a party hereto, as the same may be increased or reduced from time
to time pursuant to the terms hereof.  The original amount of the Total
Commitments is $1,100,000,000.
 
“Commitment Fee Rate”:  the rate per annum set forth in the applicable row of
the table below:
 
Rating
Commitment Fee Rate
Level I
0.09%
Level II
0.10%
Level III
0.125%
Level IV
0.175%
Level V
0.225%

 
“Commitment Increase Supplement”: as defined in Section 2.1(b)(ii).
 
“Commitment Period”:  the period from and including the Closing Date to the
earlier of (a) the Final Termination Date or (b) the date of termination of the
Commitments in accordance with the terms hereof.
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.13, 2.14, 2.15 or 8.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.
 
“Consenting Lender”:  as defined in Section 2.3(c).
 
“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
6

--------------------------------------------------------------------------------

“Continuing Directors”: as of any date of determination, any member of the Board
of Directors of the Guarantor who (a) was a member of such Board of Directors on
the Closing Date; or (b) was nominated for election, appointed or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election (either by a specific vote or by approval of the
Guarantor’s proxy statement in which such member was named as a nominee for
election as a director).
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Daily Report”:  a report prepared by the Servicer on each Business Day required
pursuant to Section 4.01 of the Servicing Agreement or Section 5.1(o) of this
Agreement, in substantially the form of Exhibit B attached to the Series 2002-1
Supplement.
 
“Declining Lender”:  as defined in Section 2.3(c).
 
“Default”:  any of the events specified in Section 6, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulted Loan”:  any Purchased Loan with respect to which the related Obligor
or the Guarantor has failed to make any payment due and owing (whether at the
stated maturity, by acceleration or otherwise) for a period of at least eight
(8) days or more.
 
“Defaulting Lender”: any Lender that (a) has failed to fund any portion of its
Loans required to be funded by it hereunder within three (3) Business Days of
the date required to be funded by it hereunder (unless such Lender has indicated
in writing to the Borrower or by public statement that such position is based on
such Lender’s good faith determination that a condition precedent to funding a
Loan under this Agreement cannot be satisfied), (b) has notified the Borrower or
the Administrative Agent in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent to funding a Loan under this Agreement cannot be satisfied),
(c) has otherwise failed to pay over to the Administrative Agent any other
amount required to be paid by it hereunder within three (3) Business Days of the
date when due, unless the subject of a good faith dispute, or (d) has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has indicated its consent
to, approval of or acquiescence in any such proceeding or appointment or has
become the subject of a Bail-In Action; provided, that a Lender shall not become
a “Defaulting Lender” solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or Person controlling such Lender or the
exercise of control over a Lender or Person controlling such Lender by a
Governmental Authority or instrumentality thereof.
 
7

--------------------------------------------------------------------------------

“Delinquent Loan”:  any Purchased Loan (a) with respect to which the related
Obligor or the Guarantor has failed to make any payment due and owing (whether
at the stated maturity, by acceleration or otherwise) for a period of at least
one (1) day but not greater than seven (7) days or (b) as to which an Insolvency
Event has occurred with respect to the related Obligor.
 
“Designated Obligors”:  the Guarantor and the Subsidiaries of the Guarantor set
forth on Schedule IV to the Guaranty Agreement hereto (and their successors) and
any other Subsidiaries of the Guarantor designated by the Guarantor from time to
time that satisfy the conditions set forth in the definition of “Eligible
Obligor” in Annex X to the Pooling Agreement.  Notwithstanding the immediately
preceding sentence, with the prior written consent of the Required Lenders
(which consent shall not be unreasonably withheld), the Guarantor may from time
to time identify the Guarantor and certain Subsidiaries that shall not be
classified as Designated Obligors.
 
“Designated Website”: as defined in Section 5.3(a).
 
“Dollar Equivalent”:  on any date of determination (a) with respect to any
amount denominated in the Base Currency, such amount, and (b) with respect to
any amount denominated in the Optional Currency or any other Master Trust
Approved Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.2(e) using the Rate of Exchange with
respect to such currency on such date in effect under the provisions of such
Section.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
 
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.
 
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“EMU Legislation”:  the legislative measures of the European Council for the
introduction of, change over to or operation of a single unified European
currency.
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
8

--------------------------------------------------------------------------------

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“ERISA Affiliate”:  with respect to any Person, any trade or business (whether
or not incorporated) that is a member of a group of which such Person is a
member and which is treated as a single employer under Section 414 of the Code.
 
“ERISA Event”:  (a) (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC or (ii) the
requirements of Section 4043(b) of ERISA apply with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived, the filing of an application for
a minimum funding waiver with respect to a Plan, or the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Plan or the failure by the Borrower or any of its ERISA Affiliates to make
any required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan, pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA) or the incurrence of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(d) the cessation of operations at a facility of the Borrower or any of its
ERISA Affiliates in the circumstances described in Section 4062(e) of ERISA; (e)
the withdrawal by the Borrower or any of its ERISA Affiliates from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
(g) the adoption of an amendment to a Plan which could result in the posting of
a bond or other security; (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such
Plan; (i) a determination that any Plan is, or is expected to be, in “at risk”
status, within the meaning of Section 430 of the Code; or (j) the receipt by the
Borrower or any of its ERISA Affiliates of a determination that a Multiemployer
Plan is in endangered or critical status, within the meaning of Section 432 of
the Code or Section 305 of ERISA.
 
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
 
“Euro” and “EUR”:  the single lawful currency introduced at the start of the
third stage of the European Economic and Monetary Union pursuant to a treaty
establishing the European Union (as amended from time to time).
 
9

--------------------------------------------------------------------------------

“Eurocurrency”:  when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (other than an ABR
Loan that bears interest at the ABR determined by reference to the Adjusted LIBO
Rate).
 
“Event of Default”:  any of the events specified in Section 6, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Exchange Act”: the U.S. Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes”:  any of the following Taxes imposed on, or required to be
withheld or deducted from a payment to, a Lender or any other recipient of
payment to be made by or on account of any obligation of the Borrower hereunder:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender or other recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan (other than pursuant to an assignment under Section 2.18) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.14, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to the failure by a Lender to comply with Section 2.14(e), 2.14(f),
2.14(g), 2.14(h), 2.14(i) or 2.14(j) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
 
“Executive Order”:  Executive Order No. 13224 of September 23, 2001 – Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten To
Commit, or Support Terrorism.
 
“Existing Credit Facility”: the revolving credit facility provided to the
Borrower pursuant to that certain Revolving Credit Agreement, dated as of
November 20, 2014, among the Borrower, Citibank, N.A., as syndication agent, BNP
Paribas and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo Mitsubishi UFJ, Ltd.), as
documentation agents, JPMorgan Chase Bank, N.A., as administrative agent, and
the lenders party thereto.
 
“Extension Request”:  as defined in Section 2.3(a).
 
“FATCA”:  (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
to and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or (b) any treaty, law or regulation
of any jurisdiction other than the United States adopted pursuant to an
intergovernmental agreement between the United States and such other
jurisdiction, which facilitates the implementation of any law or regulation
referred to in paragraph (a) above.
 
“FCPA”: as defined in Section 3.17(a).
 
10

--------------------------------------------------------------------------------

“Federal Funds Effective Rate”:  for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
 
“Federal Reserve Board”: the Board of Governors of the Federal Reserve System of
the United States of America.
 
“Final Termination Date”: the Original Termination Date or, in respect of
Consenting Lenders (and Replacement Lenders, if applicable), if the extension
option under Section 2.3 has been exercised, the First Extension Termination
Date or the Second Extension Termination Date, as applicable.
 
“First Extension Request”: as defined in Section 2.3(a)(i).
 
“First Extension Termination Date”:  means the date falling twelve (12) Months
after the Original Termination Date.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
8.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Group Members”:  the collective reference to the Borrower, the Guarantor and
the Designated Obligors.
 
“Guaranty Agreement”:  the Guaranty to be executed and delivered by the
Guarantor, substantially in the form of Exhibit A.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof;
11

--------------------------------------------------------------------------------

provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
 
“Guarantor”:  Bunge Limited, a company incorporated under the laws of Bermuda,
as guarantor pursuant to the Guaranty Agreement.
 
“Hedge Agreements”:  all swaps, caps or collar agreements or similar
arrangements dealing with interest rates or currency exchange rates or the
exchange of nominal interest obligations, either generally or under specific
contingencies.
 
“Hedge Termination Amounts”:  as the context requires hereunder, all amounts (i)
due and owing by the Borrower or (ii) received by the Borrower, in each case in
connection with the termination of a Hedge Agreement entered into by the
Borrower.
 
“IBA”: as defined in Section 1.3.
 
“Impacted Interest Period”:  as defined in the definition of “LIBO Rate.”
 
“Increasing Lender”: as defined in Section 2.1(b)(ii).
 
“Indebtedness”:  as to any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property, except trade
accounts payable arising in the ordinary course of business, (d) all obligations
of such Person as lessee which are capitalized in accordance with GAAP, (e) all
obligations of such Person created or arising under any conditional sales or
other title retention agreement with respect to any property acquired by such
Person (including without limitation, obligations under any such agreement which
provides that the rights and remedies of the seller or lender thereunder in the
event of default are limited to repossession or sale of such property), (f) all
obligations of such Person with respect to letters of credit and similar
instruments, including without limitation obligations under reimbursement
agreements, (g) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person and (h) all Guarantee Obligations of such Person
(other than guarantees of obligations of direct or indirect Subsidiaries of such
Person).
 
“Indemnified Liabilities”: as defined in Section 8.5.
 
12

--------------------------------------------------------------------------------

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.
 
“Indemnitee”: as defined in Section 8.5.
 
“Insolvency Event”:  as defined in Annex X to the Pooling Agreement.
 
“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three Months or less, the last day of such Interest Period,
(c) as to any Eurocurrency Loan having an Interest Period longer than three
Months, each day that is three Months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.
 
“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan, and ending one, two, three or six Months thereafter,
as selected by the Borrower in its notice of borrowing or notice of conversion,
as the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the immediately preceding Interest Period
applicable to such Eurocurrency Loan, and ending one, two, three or six Months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than (x) with respect to a Eurocurrency Loan
denominated in the Base Currency, 10:00 A.M., New York City time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto and (y) with respect to a Eurocurrency Loan
denominated in the Optional Currency, 10:00 A.M., New York City time, on the
date that is four (4) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:
 
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(ii) the Borrower may not select an Interest Period that would extend beyond the
Final Termination Date;
 
(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of the principal of any Eurocurrency Loan during an Interest
Period for such Loan.
 
13

--------------------------------------------------------------------------------

“Interpolated Rate”:  with respect to any currency at any time, for any Interest
Period, the rate per annum (rounded to the same number of decimal places as the
LIBO Screen Rate) determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the LIBO Screen
Rate for the longest period for which the LIBO Screen Rate is available for the
applicable currency that is shorter than the Impacted Interest Period; and (b)
the LIBO Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
 
“Investor Certificateholder”:  as defined in Annex X to the Pooling Agreement.
 
“Judgment Currency”: as defined in Section 2.19(b).
 
“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender or any Affiliate of any Lender and that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and (c) with respect to any Lender which is a fund that invests in commercial
loans and similar extensions of credit, any other fund that invests in
commercial loans and similar extensions of credit and is managed or advised by
the same investment advisor as such Lender or by an Affiliate of such Lender or
investment advisor.
 
“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
 
“Level I”, “Level II”, “Level III”, “Level IV” and “Level V”:  the respective
Level set forth below:
 

 
S&P
 
Moody’s
       
Level I
A- or higher
 
A3 or higher
Level II
BBB+
 
Baa1
Level III
BBB
 
Baa2
Level IV
BBB-
 
Baa3
Level V
BB+ or lower
 
Ba1 or lower



 
provided that if on any day the Applicable Moody’s Rating and the Applicable S&P
Rating do not coincide for any rating category and the Level differential is (x)
one level, then the higher of the Applicable S&P Rating or the Applicable
Moody’s Rating will be the applicable Level; (y) two levels, the Level at the
midpoint will be the applicable Level; and (z) more than two levels, the higher
of the intermediate Levels will be the applicable Level; provided further that
if on any day, neither the Applicable Moody’s Rating nor the Applicable S&P
Rating is available, the applicable Level shall be  Level V.
 
“LIBO Rate”:  with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time (or in the case of Euro, Brussels time), two Business
Days prior to the commencement of such Interest Period; provided that if the
LIBO Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) with respect to the applicable currency then the
LIBO Rate shall be the Interpolated Rate.
 
14

--------------------------------------------------------------------------------

“LIBO Screen Rate”:  for any day and time, with respect to any Eurocurrency
Borrowing in Dollars and for any Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for Dollars) and with respect to any
Eurocurrency Borrowing in Euro and for any Interest Period, the euro interbank
offered rate administered by the European Money Markets Institute (or any other
Person that takes over the administration of such rate for Euro)  for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02, in the case of Dollars, or EUROBOR01, in the case of
Euro, respectively, of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in consultation with the Borrower);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
 
“LIBO Successor Rate”:  as defined in Section 2.11.
 
“Lien”:  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.
 
“Loan”:  any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Guaranty Agreement and the Notes.
 
“Loan Parties”:  each Group Member that is a party to a Loan Document.
 
“Mandatory CP Wind-Down Event”: as defined in Annex X to the Pooling Agreement.
 
“Master Trust”:  the Bunge Master Trust created by the Pooling Agreement.
 
“Master Trust Approved Currency”:  Dollars, Euro, Sterling and Yen.
 
“Material Adverse Effect”:  (a) a material adverse effect on the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrower or of the Guarantor and its consolidated Subsidiaries taken as a whole,
(b) a material impairment of the collectibility of the Purchased Loans taken as
a whole or (c) a material impairment of the validity or enforceability of this
Agreement or any of the other Loan Documents or of the Transaction Documents or
the rights or remedies of the Administrative Agent or the Lenders against the
Borrower or the Guarantor hereunder or under the other Loan Documents.
 
15

--------------------------------------------------------------------------------

“Month”: a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that (a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day; (b) if there is no numerically corresponding
day in the calendar month in which that period is to end, that period shall end
on the last Business Day in that calendar month; and (c) if an Interest Period
begins on the last Business Day of a calendar month, that Interest Period shall
end on the last Business Day in the calendar month in which that Interest Period
is to end.
 
“Monthly Settlement Statement”:  as defined in Annex X to the Pooling Agreement.
 
“Moody’s”:  Moody’s Investors Service, Inc. or any successor thereto.
 
“Multiemployer Plan”:  with respect to any Person, a multiemployer plan as
defined in Section 4001(a)(3) of ERISA to which such Person or any ERISA
Affiliate of such Person (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan”:  a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any of its ERISA Affiliates and at least one Person other than the Borrower and
its ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any of its ERISA Affiliates could have liability under Section 4064
or 4069 of ERISA in the event such plan has been or were to be terminated.
 
“Non-U.S. Lender”:  as defined in Section 2.14(e).
 
“Notes”:  the collective reference to any promissory note evidencing Loans.
 
“NYFRB”: the Federal Reserve Bank of New York.
 
“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided, that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
 
16

--------------------------------------------------------------------------------

“Obligor”:  as defined in Annex X to the Pooling Agreement.
 
“OFAC”: as defined in the definition of “Sanctions.”
 
“Optional Currency”:  Euro.
 
“Original Termination Date”:  December 14, 2023.
 
“Other Connection Taxes”:  with respect to a Lender or any other recipient of
payment to be made by or on account of any obligation of the Borrower hereunder,
Taxes imposed as a result of a present or former connection between such Lender
or other recipient and the jurisdiction imposing such Tax (other than
connections arising from such Lender or other recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
 
“Other Lender”: as defined in Section 2.1(b)(i).
 
“Other Taxes”:  any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurocurrency borrowings for Dollars by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
 
“Pari Passu Indebtedness”:  the Dollar Equivalent of (i) Indebtedness for
borrowed money, the proceeds of which are used to either increase the Series
2002-1 Invested Amount, refinance Indebtedness originally used for such purpose
and/or pay expenses incurred in connection with this Agreement or any such other
Indebtedness, and (ii) indebtedness incurred in connection with Hedge Agreements
entered into in connection with the Loans hereunder and any Pari Passu
Indebtedness described in clause (i) above, in each case which ranks not greater
than pari passu (in priority of payment) with the Loans.
 
“Participant”:  as defined in Section 8.6(b).
 
17

--------------------------------------------------------------------------------

“Participant Register”: as defined in Section 8.6(b).
 
“Participating Member State”:  each state so described in any EMU Legislation.
 
“Patriot Act”:  as defined in Section 8.18.
 
“Payment Period”:  a period commencing on a date on which the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents have become due and payable (whether at the stated
maturity, by acceleration or otherwise) and ending on the date the Loans (with
accrued interest thereon) and all such other amounts are paid in full by the
Borrower or the Guarantor.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.
 
“Performing Lender”:  any Lender that is a Defaulting Lender solely as a result
of the occurrence of an event described in clause (d) of the definition of
Defaulting Lender that following such event continues to perform all of its
obligations under this Agreement and any other Loan Document, and has not been
replaced or repaid in accordance with Section 2.18(b).
 
“Permitted Indebtedness”:  (a) Indebtedness of the Borrower pursuant to this
Agreement and (b) Pari Passu Indebtedness.
 
“Permitted Parties”:  as defined in Section 8.14.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”: a Single Employer Plan or a Multiple Employer Plan.
 
 “Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by Section
3(42) of ERISA, as amended from time to time.
 
“Pooling Agreement”:  the Fifth Amended and Restated Pooling Agreement, dated as
of June 28, 2004, among Bunge Funding, Bunge Management Services, Inc., as
servicer and the Trustee named therein, as the same may be amended, supplemented
or otherwise modified from time to time.
 
“Potential Series 2002-1 Early Amortization Event”:  an event which, with the
giving of notice or the lapse of time or both, would constitute a Series 2002-1
Early Amortization Event.
 
“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective; provided that, if the Prime Rate as so determined would be less than
zero, such rate shall be deemed zero for purposes of this Agreement.
 
18

--------------------------------------------------------------------------------

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
 
“Purchased Loans”:  as defined in Annex X to the Pooling Agreement.
 
“Rate of Exchange”:  as of the relevant date, the rate of exchange set forth on
the relevant page of the Reuters screen on or about 11:00 A.M., New York time,
for the purchase of (as the context shall require) a Master Trust Approved
Currency with any other Master Trust Approved Currency on such date.
 
“Register”:  as defined in Section 8.6(d).
 
“Regulation D”: Regulation D of the Federal Reserve Board, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
 
“Regulation U”:  Regulation U of the Federal Reserve Board, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
 
“Regulation X”: Regulation X of the Federal Reserve Board, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
 
“Replacement Lender”:  as defined in Section 2.3(e).
 
“Required Lenders”:  at any time, the holders of more than 50% of the Aggregate
Exposure Percentage.
 
“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By‑Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer”:  as to any Person, any member of the Board of Directors,
the Chief Executive Officer, the President, the Chief Financial Officer, the
Treasurer or any Vice President of such Person or any other officer of such
Person customarily performing functions similar to those performed by any of the
above-designated officers.
 
“Restricted Person”: a Person that is (a) listed on, or owned 50% or more by or
controlled by a Person listed on any applicable Sanctions List; or (b) located
in, a resident of, organized under the laws of, or owned or controlled by, or
acting on behalf of, a Person located in or organized under the laws of a
country or territory that is or whose government is the target of any applicable
country-wide Sanctions.  For the purposes of this definition, “control” means
the possession of the power to direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise.  The term “controlled” has the meaning correlative
thereto.
 
19

--------------------------------------------------------------------------------

“S&P”:  Standard & Poor’s Financial Services LLC or any successor thereto.
 
“Sale Agreement”: the Second Amended and Restated Sale Agreement, dated as of
September 6, 2002, among Bunge Funding, as Buyer, Bunge Finance Limited, a
Bermuda company, as a Seller, and Bunge Finance North America, Inc., a Delaware
corporation, as a Seller, as the same may be amended, supplemented or otherwise
modified from time to time.
 
“Sanctions”:  any applicable economic sanctions laws, regulations, embargoes or
restrictive measures administered, enacted or enforced by: (i) the United States
government; (ii) the United Nations; (iii) the European Union; (iv) the United
Kingdom; (v) the relevant authorities of Switzerland; or (vi) the respective
governmental institutions and agencies of any of the foregoing, including
without limitation, the Office of Foreign Assets Control of the US Department of
the Treasury (“OFAC”), the United States Department of State, and Her Majesty’s
Treasury (together “Sanctions Authorities”).
 
“Sanctions Authorities”:  as defined in the definition of “Sanctions.”
 
“Sanctions List”:  the “Specially Designated Nationals and Blocked Persons” list
issued by OFAC, the Consolidated List of Financial Sanctions Targets issued by
Her Majesty’s Treasury, or any similar applicable list issued or maintained or
made public by any of the Sanctions Authorities.
 
“Second Extension Request”: as defined in Section 2.3(a)(ii).
 
“Second Extension Termination Date”: either (a) the date falling twelve (12)
Months after the First Extension Termination Date; or (b) if the First Extension
Request has not been granted or, with respect to Lenders who have refused the
First Extension Request, the date falling twenty-four (24) Months after the
Original Termination Date.
 
“Series”:  as defined in Annex X to the Pooling Agreement.
 
“Series 2002-1 Accrued Interest”:  as defined in Annex X to the Pooling
Agreement.
 
“Series 2002-1 Allocated Loan Amount”:  as defined in Annex X to the Pooling
Agreement.
 
“Series 2002-1 Collection Subaccount”:  as defined in Annex X to the Pooling
Agreement.
 
“Series 2002-1 Early Amortization Event”: as defined in Annex X to the Pooling
Agreement.
 
20

--------------------------------------------------------------------------------

“Series 2002-1 Invested Amount”: as defined in Annex X to the Pooling Agreement.
 
“Series 2002-1 Supplement”: the Seventh Amended and Restated Series 2002-1
Supplement to the Pooling Agreement, dated as of May 13, 2016, among the
Borrower, Bunge Funding, Bunge Management Services, Inc., as Servicer and The
Bank of New York Mellon, as Trustee, as the same may be amended, supplemented or
otherwise modified from time to time.
 
“Series 2002-1 VFC”: the interest in the Master Trust created and authorized
pursuant to the Series 2002-1 Supplement and the Pooling Agreement that is
designated as the “Series 2002-1 VFC Certificate” pursuant to the Series 2002-1
Supplement.
 
“Servicer”:  Bunge Management Services, Inc., a Delaware corporation, and any
“Successor Servicer” (as defined in Annex X to the Pooling Agreement).
 
“Servicing Agreement”: the Third Amended and Restated Servicing Agreement, dated
as of December 23, 2003, among Bunge Funding, the Servicer, and The Bank of New
York Mellon, as Trustee, as the same may be amended, supplemented or otherwise
modified from time to time.
 
“Single Employer Plan”:  a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any of its ERISA Affiliates and no Person other than the Borrower and its ERISA
Affiliates or for which the Borrower or any of its ERISA Affiliates has
liability, whether direct or contingent or (b) was so maintained and in respect
of which the Borrower or any of its ERISA Affiliates could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.
 
“Solvent”:  with respect to any Person on a particular date, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
“Statutory Reserve Rate”:  a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D).  Such reserve percentages shall
include those imposed pursuant to such Regulation D.  Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
21

--------------------------------------------------------------------------------

“Sterling”:  the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned directly or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
 
“Syndication Agent”:  as defined in the preamble hereto.
 
“Taxes”:  all present or future income, stamp or other taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
 
“Total Commitments”:  at any time, the aggregate amount in the Base Currency of
all Lenders’ Commitments then in effect.
 
“Total Loans”:  at any time, the aggregate principal amount of the Loans of the
Lenders outstanding at such time (after converting the outstanding principal
amount of any Loans denominated in the Optional Currency into the Dollar
Equivalent thereof at such time).
 
“Transaction Documents”: the collective reference to the Pooling Agreement, the
Series 2002-1 Supplement, the Series 2002-1 VFC, the Sale Agreement and the
Servicing Agreement.
 
“Transferee”:  any Assignee or Participant.
 
“Trustee”:  as defined in Annex X to the Pooling Agreement.
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.
 
“United States”:  the United States of America.
 
“U.S. Tax Compliance Certificate”: as defined in Section 2.14(f)(iii).
 
22

--------------------------------------------------------------------------------

“Voting Stock”: with respect to any Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
 
“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
 
“Withholding Agent”:  any Loan Party and the Administrative Agent.
 
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which writedown and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
“Yen”:  the lawful currency of Japan.
 
1.2 Other Definitional Provisions.
 
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
 
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any restrictions on such
amendments, supplements, restatements or modifications set forth herein).
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
23

--------------------------------------------------------------------------------

(e) For purposes of calculating the Dollar Equivalent of (i) any Loan or
Borrowing denominated in the Optional Currency outstanding at any time during
any period, (ii) any Loan denominated in the Optional Currency at the time of
the making of such Loan pursuant to Section 2.1 and (iii) any other amount
denominated in a Master Trust Approved Currency, the Administrative Agent will
at least once during each calendar month and on or prior to the date of any
Borrowing and the last day of any Interest Period and at such other times as it
in its sole discretion decides to do so or as otherwise directed by the Required
Lenders, determine the respective rate of exchange into Dollars of the Optional
Currency or such other Master Trust Approved Currency (which rate of exchange
shall be based upon the Rate of Exchange in effect on the date of such
determination).  Such rate of exchange so determined on each such determination
date shall, for purposes of the calculations described in the preceding
sentence, be deemed to remain unchanged and in effect until the next such
determination date.
 
(f) Notwithstanding any other provision contained herein or in the other Loan
Documents, all terms of an accounting or financial nature used herein and in the
other Loan Documents shall be construed, and all computations of amounts and
ratios referred to herein and in the other Loan Documents shall be made, and
prepared:
 
    (i) in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 5.2 below (and all defined terms used in the definition of any
accounting term used in Section 5.2 below) shall have the meaning given to such
terms (and defined terms) under GAAP as in effect on the date hereof applied on
a basis consistent with those used in preparing the financial statements
referred to in Section 3.15 below.  In the event of any change after the date
hereof in GAAP, and if such change would affect the computation of any of the
financial covenants set forth in Section 5.2 below, then the parties hereto
agree to endeavor, in good faith, to agree upon an amendment to this Agreement
that would adjust such financial covenants in a manner that would preserve the
original intent thereof, but would allow compliance therewith to be determined
in accordance with the Borrower’s financial statements at the time, provided
that, until so amended such financial covenants shall continue to be computed in
accordance with GAAP prior to such change therein; and
 
    (ii) without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of
BLFC, BFE, BAFC, the Guarantor or any of their Subsidiaries at “fair value”, as
defined therein.
 
Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent a change in GAAP occurs (whether or not such change is, as of the
date hereof, already scheduled to occur after the date hereof) which results in
operating leases being treated or classified as capital leases or which
reclassifies capital leases using different terminology (e.g., as “finance
leases”), such change shall not be given effect under the Loan Documents
(including, without limitation, in any computation of financial covenants), and
the Borrower, the Guarantor and any of their respective Subsidiaries shall
continue to provide financial reporting which differentiates between operating
leases and capital leases, in each case in accordance with GAAP as in effect on
the date hereof.


24

--------------------------------------------------------------------------------

1.3 Interest Rates; LIBOR Notification.  The interest rate on Eurocurrency Loans
is determined by reference to the LIBO Rate, which is derived from the London
interbank offered rate.  The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market.  In July 2017, the U.K.
Financial Conduct Authority announced that, after the end of 2021, it would no
longer persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.11(b) of this Agreement,
such Section 2.11(b) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will notify the Borrower, pursuant to
Section 2.11, in advance of any change to the reference rate upon which the
interest rate on Eurocurrency Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.11(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.
 
SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS
 
2.1 Commitments.
 
(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans in either the Base Currency or, solely with respect
to Eurocurrency Loans, the Optional Currency to the Borrower from time to time
during the Commitment Period in an aggregate Dollar Equivalent principal amount
at any one time outstanding which does not exceed the amount of such Lender’s
Commitment.  The Borrower shall not request and no Lender shall be required to
make any Loan if, after making such Loan, the Total Loans would exceed the Total
Commitments then in effect.  During the Commitment Period the Borrower may use
the Commitments by borrowing, prepaying the Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.  Subject to
Section 2.11, each Loan shall be either an ABR Loan or a Eurocurrency Loan, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.7.  Except as provided in Section 2.3(f), the
Borrower shall repay all outstanding Loans not later than the Final Termination
Date.
 
25

--------------------------------------------------------------------------------

(b) (i) Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may request from time to time that the aggregate Commitments
hereunder be increased by an aggregate amount not to exceed $200,000,000.  The
Borrower may (I) request one or more of the Lenders to increase the amount of
its Commitment (which request shall be in writing and sent to the Administrative
Agent to forward to such Lender or Lenders) and/or (II) arrange for one or more
banks or financial institutions not a party hereto (an “Other Lender”) to become
parties to and Lenders under this Agreement, provided that the identification
and arrangement of each Other Lender to become a party hereto and a Lender under
this Agreement shall be made in consultation with the Administrative Agent.  In
no event may any Lender’s Commitment be increased without the prior written
consent of such Lender, and the failure of any Lender to respond to the
Borrower’s request for an increase shall be deemed a rejection by such Lender of
the Borrower’s request.  The aggregate Commitments of all Lenders hereunder may
not be increased if, at the time of any proposed increase hereunder, a Default
or Event of Default has occurred and is continuing.  Notwithstanding anything
contained in this Agreement to the contrary, no Lender shall have any obligation
whatsoever to increase the amount of its Commitment, and each Lender may at its
option, unconditionally and without cause, decline to increase its Commitment.
 
   (ii) If any Lender is willing, in its sole and absolute discretion, to
increase the amount of its Commitment hereunder (such a Lender hereinafter
referred to as an “Increasing Lender”), it shall enter into a written agreement
to that effect with the Borrower and the Administrative Agent, substantially in
the form of Exhibit F (a “Commitment Increase Supplement”), which agreement
shall specify, among other things, the amount of the increased Commitment of
such Increasing Lender.  Upon the effectiveness of such Increasing Lender’s
increase in Commitment, Schedule 1.1 shall, without further action, be deemed to
have been amended appropriately to reflect the increased Commitment of such
Increasing Lender.  Any Other Lender which is willing to become a party hereto
and a Lender hereunder (and which arrangement to become a party hereto and a
Lender hereunder has been consulted by the Borrower with the Administrative
Agent) shall enter into a written agreement with the Borrower and the
Administrative Agent, substantially in the form of Exhibit G (an “Additional
Lender Supplement”), which agreement shall specify, among other things, its
Commitment hereunder.  When such Other Lender becomes a Lender hereunder as set
forth in the Additional Lender Supplement, Schedule 1.1 shall, without further
action, be deemed to have been amended as appropriate to reflect the Commitment
of such Other Lender.  Upon the execution by the Administrative Agent, the
Borrower and such Other Lender of such Additional Lender Supplement, such Other
Lender shall become and be deemed a party hereto and a “Lender” hereunder for
all purposes hereof and shall enjoy all rights and assume all obligations on the
part of the Lenders set forth in this Agreement, and its Commitment shall be the
amount specified in its Additional Lender Supplement.  Each Other Lender which
executes and delivers an Additional Lender Supplement and becomes a party hereto
and a “Lender” hereunder pursuant to such Additional Lender Supplement is
hereinafter referred to as an “Additional Lender.”
 
26

--------------------------------------------------------------------------------

   (iii) In no event shall an increase in a Lender’s Commitment or the
Commitment of an Other Lender become effective until the Administrative Agent
shall have received an acknowledgement and consent from the Guarantor that the
Guaranty Agreement remains valid and enforceable.  In no event shall an increase
in a Lender’s Commitment or the Commitment of an Other Lender which results in
the aggregate Commitments of all Lenders hereunder exceeding the amount which is
authorized at such time in resolutions previously delivered to the
Administrative Agent become effective until the Administrative Agent shall have
received a copy of the resolutions, in form and substance satisfactory to the
Administrative Agent, of the Board of Directors of the Guarantor authorizing the
borrowings by the Borrower contemplated pursuant to such increase, certified by
the Secretary or an Assistant Secretary of the Guarantor.  Upon the
effectiveness of the increase in a Lender’s Commitment or the Commitment of an
Other Lender pursuant to the preceding sentence and execution by an Increasing
Lender of a Commitment Increase Supplement or by an Additional Lender of an
Additional Lender Supplement, the Borrower shall make such borrowing from such
Increasing Lender or Additional Lender, and/or shall make such prepayment of
outstanding Loans, as shall be required to cause the aggregate outstanding
Dollar Equivalent principal amount of Loans owing to each Lender (including each
such Increasing Lender and Additional Lender) to be proportional to such
Lender’s share of the aggregate Commitments hereunder after giving effect to any
increase thereof.  The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense incurred as a result of any such
prepayment in accordance with Section 2.15, as applicable.
 
    (iv)               No Other Lender may become an Additional Lender unless an
Additional Lender Supplement (or counterparts thereof) has been signed by such
bank or financial institution and which Additional Lender Supplement has been
agreed to and acknowledged by the Borrower and acknowledged by the
Administrative Agent.  No consent of any Lender or acknowledgment of any of the
other Lenders hereunder shall be required therefor.  In no event shall the
Commitment of any Lender be increased by reason of any bank or financial
institution becoming an Additional Lender, or otherwise, but the aggregate
Commitments hereunder shall be increased by the amount of each Additional
Lender’s Commitment.  Upon any Lender entering into a Commitment Increase
Supplement or any Additional Lender becoming a party hereto, the Administrative
Agent shall notify each other Lender thereof and shall deliver to each Lender a
copy of the Additional Lender Supplement executed by such Additional Lender and
agreed to and acknowledged by the Borrower and acknowledged by the
Administrative Agent, and the Commitment Increase Supplement executed by such
Increasing Lender and agreed to and acknowledged by the Borrower and
acknowledged by the Administrative Agent.
 
27

--------------------------------------------------------------------------------

2.2 Procedure for Loan Borrowing.  The Borrower may borrow under the Commitments
during the Commitment Period on any Business Day, provided that the Borrower
shall give the Administrative Agent irrevocable notice (which notice must be
received by (a) the Administrative Agent prior to 10:00 A.M., New York City
time, three (3) Business Days prior to the requested Borrowing Date, in the case
of Eurocurrency Loans denominated in the Base Currency, (b) the Administrative
Agent (London Office) prior to 10:00 A.M., London time, four (4) Business Days
prior to the requested Borrowing Date, in the case of Eurocurrency Loans
denominated in the Optional Currency, or (c) the Administrative Agent prior to
10:00 A.M., New York City time, on the requested Borrowing Date, in the case of
ABR Loans), specifying (i) the amount and Type of Loans to be borrowed, (ii)
whether such Loans are to be denominated in the Base Currency or in the Optional
Currency, (iii) the requested Borrowing Date and (iv) in the case of
Eurocurrency Loans, the length of the initial Interest Period therefor.  Each
borrowing under the Commitments shall be in an amount equal to (x) in the case
of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Commitments are less than $1,000,000, such lesser amount), (y) in the
case of Eurocurrency Loans denominated in the Base Currency, $5,000,000 or a
whole multiple of $1,000,000 in excess thereof and (z) in the case of
Eurocurrency Loans denominated in the Optional Currency, EUR 5,000,000 or a
whole multiple of EUR 1,000,000 in excess thereof.  Upon receipt of any such
notice from the Borrower, the Administrative Agent shall promptly notify each
Lender thereof.  Each Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 2:00 P.M., New York City time (the “Borrowing
Time”), on the Borrowing Date requested by the Borrower, in each case in funds
immediately available in Euros or Dollars, as the case may be, to the
Administrative Agent.  Such borrowing will then be made available at 2:00 P.M.,
New York City time on the Borrowing Date to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.  Should any
such borrowing notice from the Borrower indicate an account on the books of
another bank or financial institution, the Administrative Agent shall transfer
the amounts described in such borrowing notice to such account within a
reasonable period of time.
 
2.3 Extension Option.
 
(a) Extension Request.  (i)  The Borrower shall be entitled to request that the
Original Termination Date be extended for an additional period of twelve (12)
Months by giving notice (the “First Extension Request”) to the Administrative
Agent not more than sixty (60) days nor less than thirty (30) days before any
Anniversary prior to and including the Anniversary that occurs on the Original
Termination Date.


   (ii) The Borrower shall be entitled to request that the Original Termination
Date and/or the First Extension Termination Date be extended by giving notice
(the “Second Extension Request”) to the Administrative Agent as set out below:


    (A)             with respect to Lenders who have agreed to the First
Extension Request, the Borrower may deliver a Second Extension Request to the
Administrative Agent not more than sixty (60) days nor less than thirty (30)
days before any Anniversary occurring after the delivery of the First Extension
Request up to and including the Anniversary that occurs on the First Extension
Termination Date for an extension for a further period of twelve (12) Months;
and/or


28

--------------------------------------------------------------------------------

   (B)              with respect to Lenders who refused the First Extension
Request, the Borrower may deliver a Second Extension Request to the
Administrative Agent not more than sixty (60) nor less than thirty (30) days
before any Anniversary occurring after the delivery of the First Extension
Request up to and including the Anniversary that occurs on the Original
Termination Date for an extension for a period of twenty-four (24) Months,


as selected by the Borrower in the notice to the Administrative Agent.


The First Extension Request and Second Extension Request are together referred
to as “Extension Requests” and each as an “Extension Request”.


(b) Notification of Extension Request.  The Administrative Agent shall promptly
notify the Lenders of any Extension Request as soon as practicable after receipt
of it.


(c) Lenders’ Response to Extension Request.  (i)  Each Lender may, in its sole
discretion, agree to any Extension Request (each such lender, a “Consenting
Lender”) by providing notice to the Administrative Agent on or before the date
falling fifteen (15) days before:


   (A)              in respect of a First Extension Request, the applicable
Anniversary immediately following such First Extension Request; or


   (B)              in respect of a Second Extension Request, the applicable
Anniversary immediately following such Second Extension Request.


29

--------------------------------------------------------------------------------

    (ii)              The Commitment of each Consenting Lender will be extended
for the period applicable to it and referred to in such Extension Request;
provided that the Required Lenders have agreed to such extension.


    (iii)              If any Lender:


   (A)             fails to reply to an Extension Request within the time period
set out in paragraph (c); or


   (B)             declines an Extension Request by the date falling fifteen
(15) days before the applicable Anniversary immediately following such Extension
Request,


(in each case, a “Declining Lender”), its Commitment will not be extended.


(d) Form of Extension Request.  Each Extension Request shall be made in writing
and be irrevocable.


(e) Replacement of Declining Lenders.  (i)  The Administrative Agent shall
notify the Borrower and the Lenders no later than fifteen (15) days prior to the
applicable Anniversary immediately following such Extension Request of the
details of which Lenders are Consenting Lenders and which Lenders are Declining
Lenders.


    (ii)              If the Administrative Agent notifies the Borrower of one
or more Declining Lenders, the Borrower may, on fifteen (15) days’ notice to the
Administrative Agent replace a Declining Lender by requiring such Declining
Lender to (and such Declining Lender shall) transfer, pursuant to Section 8.6,
all (and not only part) of its rights and obligations under this Agreement to a
Consenting Lender or another bank, financial institution, trust fund or other
entity (to the extent not a Consenting Lender, a “Replacement Lender”) selected
by the Borrower which is acceptable to the Administrative Agent (acting
reasonably) which confirms its willingness to assume and does assume all the
obligations of such Declining Lender for a purchase price in cash payable at the
time of transfer at least equal to the principal amount of such Declining
Lender’s participation in outstanding Loans under this Agreement and all accrued
interest, costs and other amounts then due to the Declining Lender at such time.


   (iii)             The replacement of a Declining Lender pursuant to this
Section 2.3(e) shall be subject to the following conditions:


       (A)             none of the Administrative Agent, any Lead Arranger or
any Lender shall have any obligation to find a Replacement Lender;


      (B)             such replacement must take place by no later than the
Original Termination Date or the First Extension Termination Date (as
applicable);


       (C)             in no event shall the relevant Declining Lender be
required to pay or surrender to the relevant Replacement Lender any of the fees
or other amounts received by such Declining Lender pursuant to the Loan
Documents prior to the date of such replacement; and


      (D)            any Assignment and Acceptance executed by the relevant
Declining Lender and the relevant Replacement Lender shall include a
confirmation from the Replacement Lender that it has agreed to the extension of
the Original Termination Date or the First Extension Termination Date, as
applicable, requested by the Borrower in accordance with this Section 2.3.


30

--------------------------------------------------------------------------------

(f) Reduction of Facility.  If, with respect to any Extension Request, (i) the
Required Lenders agree to such extension, (ii) there are any Declining Lenders
and (iii) such Declining Lenders cannot be replaced pursuant to Section 2.3(e),
then all outstanding principal, interest and other amounts payable to the
Declining Lenders shall be repaid on the then current Final Termination Date and
the Total Commitments will be automatically reduced by each such Declining
Lender’s Commitment on the then current Final Termination Date applicable to
such Declining Lender once such repayment has been made.


(g) Extension of the Facility.  The then current Final Termination Date of this
Agreement will be extended to the First Extension Termination Date or, as the
case may be, the Second Extension Termination Date, in an aggregate amount equal
to the sum of the aggregate Commitments of the Consenting Lenders (together with
the aggregate Commitments of the Replacement Lenders, if applicable). For the
avoidance of doubt, the aggregate Commitments in respect of which the Final
Termination Date has been extended under this clause shall not exceed the Total
Commitments.


(h) Limitations.  No more than two Extension Requests may be given.  For the
avoidance of doubt, the Final Termination Date cannot extend beyond the date
falling eighty-four (84) Months after the Closing Date.  In addition, no
extension pursuant to this Section 2.3 shall be effective unless the Required
Lenders are Consenting Lenders with respect to such extension.


(i)   Conditions Precedent to Each Extension.  The extension of the Commitment
of each Consenting Lender shall be subject to the following conditions
precedent:


    (i) Representations and Warranties.  The representations and warranties set
forth in Section 3 hereof shall be true and correct in all material respects on
and as of such date of extension; provided that, the representations and
warranties made in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.9, 3.13, 3.14 and
3.15 shall be true and correct in all respects as of such date of extension.


   (ii) No Series 2002-1 Early Amortization Event, Potential Series 2002-1 Early
Amortization Event or Event of Default.  No Series 2002-1 Early Amortization
Event, Potential Series 2002-1 Early Amortization Event or Event of Default
shall have occurred and be continuing as of such date of extension.


2.4 Commitment Fees, etc.
 
(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (other than a Defaulting Lender that is not a Performing Lender) a
commitment fee in Dollars for the period from and including the date hereof to
the last day of the Commitment Period, computed at a rate per annum equal to for
each day during such period the Commitment Fee Rate on such day, on the amount
of the Available Commitment of such Lender on such day, payable quarterly in
arrears on the last day of each March, June, September and December and on the
Termination Date, commencing on the first of such dates to occur after the date
hereof.
 
31

--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.
 
2.5 Termination or Reduction of Commitments.  The Borrower shall have the right,
upon not less than three (3) Business Days’ notice to the Administrative Agent,
to terminate the Commitments or, from time to time, to reduce the amount of the
Commitments; provided that no such termination or reduction of Commitments shall
be permitted if, after giving effect thereto and to any prepayments of the Loans
made on the effective date thereof, the Total Loans would exceed the Total
Commitments.  Any such reduction shall be in an amount equal to at least
$1,000,000 or any larger whole multiple thereof, and shall reduce permanently
the Commitments then in effect.
 
2.6 Prepayments.
 
(a) The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty, upon irrevocable notice delivered
to the Administrative Agent no later than (i) 10:00 A.M., New York City time,
three (3) Business Days prior thereto, in the case of Eurocurrency Loans
denominated in the Base Currency, (ii) 10:00 A.M., New York City time, four (4)
Business Days prior thereto, in the case of Eurocurrency Loans denominated in
the Optional Currency and (iii) 10:00 A.M., New York City time, on the date
thereof, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurocurrency Loans
denominated in the Base Currency or Optional Currency or ABR Loans; provided,
that if a Eurocurrency Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.15.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid.  Partial prepayments of Loans shall be in an
aggregate principal amount of $1,000,000 (with respect to ABR Loans and
Eurocurrency Loans denominated in the Base Currency) or EUR 1,000,000 (with
respect to Eurocurrency Loans denominated in the Optional Currency) or a whole
multiple thereof.
 
(b) If, on any day, the sum of the aggregate outstanding principal amount of the
Loans hereunder and Pari Passu Indebtedness (after converting all such amounts
into the then Dollar Equivalent thereof) exceeds the then current Series 2002-1
Invested Amount outstanding under the Series 2002-1 VFC (after giving effect to
any increases or decreases therein on such day), the Borrower shall prepay Loans
and/or Pari Passu Indebtedness in an amount sufficient to comply with Section
5.2(a).  Any such prepayment of Loans pursuant to this Section 2.6(b) shall be
made together with accrued interest to the date of such prepayment on the amount
prepaid and the Borrower shall also pay any amounts owing pursuant to Section
2.15.
 
32

--------------------------------------------------------------------------------

(c) If, on any date, the Total Loans outstanding on such date exceed the Total
Commitments in effect on such date, the Borrower immediately shall prepay the
Loans in the amount of such excess.  Any such prepayment of Loans pursuant to
this Section 2.6(c) shall be made together with accrued interest to the date of
such prepayment on the amount prepaid and the Borrower shall also pay any
amounts owing pursuant to Section 2.15.
 
2.7 Conversion and Continuation Options.
 
(a) The Borrower may elect from time to time to convert Eurocurrency Loans
denominated in the Base Currency to ABR Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 10:00 A.M., New York
City time, on the Business Day preceding the proposed conversion date, provided
that any such conversion of Eurocurrency Loans may only be made on the last day
of an Interest Period with respect thereto.  The Borrower may elect from time to
time to convert ABR Loans to Eurocurrency Loans denominated in the Base Currency
by giving the Administrative Agent prior irrevocable notice of such election no
later than 10:00 A.M., New York City time, on the fourth (4th) Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor), provided that no ABR Loan may be
converted into a Eurocurrency Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders have determined
in its or their sole discretion not to permit such conversions.  Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.
 
(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurocurrency Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso, any such Eurocurrency Loans
denominated in the Base Currency shall be automatically converted to ABR Loans
on the last day of such then expiring Interest Period, and any such Eurocurrency
Loans denominated in the Optional Currency shall as of the last day of such then
expiring Interest Period bear interest at such rate as the Administrative Agent
determines adequately reflects the costs (including a comparable margin to that
set forth herein) to the Lenders of maintaining such Loans.  Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
 
33

--------------------------------------------------------------------------------

2.8 Limitations on Eurocurrency Borrowings.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, (a) the aggregate principal amount of the Eurocurrency Loans
denominated in the Base Currency comprising each Eurocurrency Borrowing in the
Base Currency shall be equal to $5,000,000 or a whole multiple of $1,000,000 in
excess thereof, (b) the aggregate principal amount of the Eurocurrency Loans
denominated in the Optional Currency comprising each Eurocurrency Borrowing in
the Optional Currency shall be equal to EUR 5,000,000 or a whole multiple of EUR
1,000,000 in excess thereof, and (c) no more than fifteen (15) Eurocurrency
Borrowings shall be outstanding at any one time.
 
2.9 Interest Rates and Payment Dates.
 
(a) Each Eurocurrency Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to (i) the Adjusted LIBO
Rate determined for such day plus (ii) the Applicable Margin.
 
(b) Each ABR Loan shall bear interest at a rate per annum equal to (i) the ABR
plus (with the following amount in no event to be less than zero) (ii) the
Applicable Margin minus one percent (1%).
 
(c) During the continuance of an Event of Default all outstanding Loans (whether
or not overdue) shall bear interest at a rate per annum equal to the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2%.  If all or a portion of any interest payable on any Loan
or any commitment fee or other amount payable hereunder (other than any amount
to which the preceding sentence is applicable) shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans plus 2% from the date of such non‑payment until such amount is paid
in full (as well after as before judgment).
 
(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.
 
2.10              Computation of Interest and Fees.
 
(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed.  The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of an Adjusted LIBO Rate.  Any change in the interest rate
on a Loan resulting from a change in the ABR or the Statutory Reserve Rate shall
become effective as of the opening of business on the day on which such change
becomes effective.  The Administrative Agent shall as soon as practicable notify
the Borrower and the relevant Lenders of the effective date and the amount of
each such change in interest rate.
 
34

--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Sections 2.9(a) and (b).
 
2.11              Inability to Determine Interest Rate.
 
(a)         Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, if prior to the first day of any Interest Period for a
Eurocurrency Loan denominated in any currency:
 
    (i) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for the applicable currency and for any requested Interest Period, including
because the LIBO Screen Rate is not available or published on a current basis,
or
 
    (ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable currency
and any requested Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan), including in such Borrowing for the applicable currency and such Interest
Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (x)
any Eurocurrency Loans requested to be made on the first day of such Interest
Period shall be made as ABR Loans (if such Borrowing is requested to be made in
the Base Currency) or shall be made as a Eurocurrency Loan bearing interest at
such rate as the Administrative Agent determines adequately reflects the costs
to the Lenders of making or maintaining such Borrowing (if such Borrowing is
requested to be made in the Optional Currency), (y) any Loans that were to have
been converted on the first day of such Interest Period to Eurocurrency Loans
shall be continued as ABR Loans (if such Loans are denominated in the Base
Currency) or as Loans bearing interest at such rate as the Administrative Agent
determines adequately reflects the costs to the Lenders of making or maintaining
such Loans (if such Loans are denominated in the Optional Currency) and (z) any
outstanding Eurocurrency Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans (if such Loans are denominated in the
Base Currency) or as Loans bearing interest at such rate as the Administrative
Agent determines adequately reflects the costs to the Lenders of making or
maintaining such Loans (if such Loans are denominated in the Optional
Currency).  Until such notice has been withdrawn by the Administrative Agent, no
further Eurocurrency Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurocurrency Loans.


35

--------------------------------------------------------------------------------

(b)         If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or the
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or the Required
Lenders (as applicable) have determined that (i) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but either (x)
the administrator or the supervisor of the administrator of the LIBO Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the LIBO
Screen Rate shall no longer be made available or used for determining the
interest rate of loans (and there is no successor administrator that will
continue publication of the LIBO Screen Rate or (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate);
 
then reasonably promptly after such determination by the Administrative Agent or
receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
LIBO Rate with an alternative benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein, but excluding,
for the avoidance of doubt, any change that would result in a reduction of the
Applicable Margin), giving due consideration to the then prevailing market for
similar syndicated credit facilities in the United States for such alternative
benchmarks (any such proposed rate, a “LIBO Successor Rate”). Any such change in
the LIBO Successor Rate, together with any such other related changes and any
such amendment shall, notwithstanding anything to the contrary in Section 8.1,
become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent shall have posted such proposed amendment to all Required
Lenders and the Borrower unless, prior to such time, the Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.


(c)         If no LIBO Successor Rate has been determined and the circumstances
under clause (a)(i) or (b) of this Section exist (as applicable), the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, until an alternate rate of interest shall be determined in
accordance with paragraph (b) (but, in the case of the circumstances described
in clause (b)(ii) of the first sentence of paragraph (b), only to the extent the
LIBO Screen Rate for such Interest Period is not available or published at such
time on a current basis), clauses (x), (y) and (z) of paragraph (a) of this
Section shall be applicable.   Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Loans (to the extent of the affected Eurocurrency Loans or Interest
Periods).
 
(d) Notwithstanding anything else herein, any definition of LIBO Successor Rate
shall provide that in no event shall such LIBO Successor Rate be less than zero
for purposes of this Agreement.
 
36

--------------------------------------------------------------------------------

2.12              Pro Rata Treatment and Payments.
 
(a) Each borrowing by the Borrower from the Lenders hereunder shall be made
pro rata according to the respective Commitments of the Lenders.  Except as
otherwise provided in Sections 2.3(f) and 2.18(b), any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Commitments of the Lenders.  Each payment by the Borrower on account of any
commitment fee with respect to any period shall be made pro rata according to
the respective average daily Available Commitments of the Lenders for such
period; provided, that the Borrower shall not be obligated to pay any commitment
fee owed to a Lender with respect to any period during which such Lender became
a Defaulting Lender and such Defaulting Lender’s Available Commitment shall not
be included in the calculation of the commitment fees owed to the Lenders that
are not Defaulting Lenders during such period, unless in either case such Lender
remains a Performing Lender during such period.
 
(b) Except as otherwise provided in Sections 2.3(f) and 2.18(b), each payment
(including each prepayment) by the Borrower on account of principal of and
interest on the Loans shall be made pro rata according to the then Dollar
Equivalent of the respective outstanding principal amounts of the Loans then
held by the Lenders.
 
(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in immediately available funds.  Payments
and prepayments of principal of and interest on Loans denominated in the
Optional Currency shall be made in the Optional Currency; payments and
prepayments of all other amounts hereunder shall be made in the Base Currency. 
The Administrative Agent shall distribute such payments to the Lenders promptly
upon receipt in like funds as received.  If any payment hereunder (other than
payments on the Eurocurrency Loans) becomes due and payable on a day other than
a Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a Eurocurrency Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.  In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.
 
(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the Borrowing Time on a Borrowing Date that such Lender will not
make the amount that would constitute its share of such borrowing on such date
available to the Administrative Agent, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
Borrowing Date, and the Administrative Agent may, but shall not be so required
to, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on such Borrowing Date, and if the
Administrative Agent makes such corresponding amount available to the Borrower,
then such Lender shall pay to the Administrative Agent, on demand, such amount
with interest thereon, at a rate equal to the greater of (i) the NYFRB Rate and
(ii) a rate
37

--------------------------------------------------------------------------------

determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error.  If
the Administrative Agent makes such Lender’s share of such borrowing available
to the Borrower, and if such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days after such Borrowing Date, the Administrative Agent shall also be entitled
to recover such amount with interest thereon at the rate per annum applicable to
ABR Loans, on demand, from the Borrower.  The failure of any Lender to make any
Loan on any Borrowing Date shall not relieve any other Lender of its obligation
hereunder to make a Loan on such Borrowing Date pursuant to the provisions
contained herein, but no Lender shall be responsible for the failure of any
other Lender to make the Loan to be made by such other Lender on any Borrowing
Date.
 
(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average NYFRB Rate.  Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower.
 
2.13              Requirements of Law.
 
(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof (a
“Change in Law”):
 
    (i) shall subject any Lender to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) with respect to any Loan Document;
 
38

--------------------------------------------------------------------------------

    (ii)              shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the Adjusted
LIBO Rate; or
 
    (iii)              shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining any Loans or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable.  If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.
 
(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy or liquidity) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction; provided that the Borrower shall not be required to compensate a
Lender pursuant to this paragraph for any amounts incurred more than six Months
prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; and provided further that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-Month period shall be extended to include the period of such retroactive
effect.
 
(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
39

--------------------------------------------------------------------------------

(d)              Notwithstanding anything herein to the contrary (i) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Requirements of Law, regardless of the date enacted, adopted, issued or
implemented.


2.14             Taxes.
 
(a) All payments made by or on behalf of the Borrower under this Agreement or
any other Loan Document shall be made free and clear of, and without deduction
or withholding for or on account of, any Taxes; provided, that if any Taxes are
required to be deducted or withheld from any amounts payable to the
Administrative Agent or any Lender, as determined in good faith by the
applicable Withholding Agent, (x) the applicable Withholding Agent shall be
entitled to make such deduction or withholding and shall timely pay the amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and (y) if such Tax is an Indemnified Tax, then the sum payable
by the Borrower to the Administrative Agent or such Lender shall be increased to
the extent necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section), the Administrative Agent or such Lender receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) Whenever any Indemnified Taxes are payable by the Borrower, as promptly as
possible thereafter the Borrower shall send to the Administrative Agent for its
own account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof, a copy of the tax return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent. 
The Borrower shall indemnify the Administrative Agent and each Lender, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by the Administrative Agent
or such Lender or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
 
40

--------------------------------------------------------------------------------

(d) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after receiving demand therefor, for the full amount of (i) any
Indemnified Taxes that are attributable to such Lender and that are payable or
paid by the Administrative Agent (but only to the extent that Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), and (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
8.6(b) relating to the maintenance of a Participant Register, together with all
reasonable costs and expenses arising therefrom or with respect thereto, as
determined by the Administrative Agent in good faith, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
 
(e) Each Lender (or Transferee) that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and thereafter upon the reasonable request of the Borrower or
Administrative Agent) two properly completed and duly signed copies of U.S.
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal backup withholding tax.
 
(f) Each Lender (or Transferee) that is not a “United States person” (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) on or about the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation) and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent whichever of the following is
applicable:
 
    (i) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, two copies of either U.S. Internal Revenue
Service Form W-8BEN or Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, U.S. Internal Revenue Service Form W-8BEN or Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
    (ii)               two copies of U.S. Internal Revenue Service Form W-8ECI;


41

--------------------------------------------------------------------------------

    (iii)              in the case of a Non-U.S. Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) two copies of U.S. Internal Revenue Service
Form W-8BEN or W-8BEN-E; or


    (iv)             to the extent a Non-U.S. Lender is not the beneficial
owner, two copies of U.S. Internal Revenue Service Form W-8IMY, accompanied by
U.S. Internal Revenue Service Form W-8ECI, U.S. Internal Revenue Service Form
W-8BEN, U.S. Internal Revenue Service Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-2 or Exhibit E-3, U.S.
Internal Revenue Service Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner.   
   
(g) Each Non-U.S. Lender shall deliver any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made.  Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation) and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent.  Notwithstanding
any other provision of this Section, a Lender shall not be required to deliver
any form pursuant to this Section that such Lender is not legally able to
deliver.
 
(h) A Lender (or participant) that is entitled to an exemption from or reduction
of non-U.S. withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate,
provided that such Lender (or participant) is legally entitled to complete,
execute and deliver such documentation and in such Lender’s (or participant’s)
reasonable judgment such completion, execution or submission would not
materially prejudice the legal or commercial position of such Lender (or
participant).
 
42

--------------------------------------------------------------------------------

(i) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this paragraph (g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.  The Borrower, the Administrative Agent and each Lender
agree that, for purposes of determining withholding Taxes imposed under FATCA,
this Agreement does not qualify as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
 
(j) Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.14 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.
 
(k) If the Administrative Agent or a Lender determines, in its sole good faith
discretion, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 2.14, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.14 with respect to Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower agrees to pay, upon
the request of the Administrative Agent or such Lender, the amount paid over to
the Borrower pursuant to this paragraph (i) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event that the Administrative Agent
or such Lender is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this paragraph (i), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (i) the payment of which would place the indemnified
party in a less favorable net after-tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid.  This Section 2.14(i) shall not be
construed to require the Administrative Agent or a Lender to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower.
 
43

--------------------------------------------------------------------------------

(l)  The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.15             Indemnity.  The Borrower agrees to indemnify each Lender for,
and to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurocurrency Loans after the Borrower has given
a notice thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment of Eurocurrency Loans on a day that is not the last day
of an Interest Period with respect thereto or (d) the assignment of any
Eurocurrency Loan other than on the last day of an Interest Period with respect
thereto as the result of a request by the Borrower pursuant to Section 2.18(a);
provided, however, that the Borrower shall not be obligated to indemnify a
Defaulting Lender that is not a Performing Lender for any such loss or expense
(incurred while such Lender was a Defaulting Lender) related to the prepayment
or assignment of any Eurocurrency Loan owed to such Defaulting Lender.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurocurrency
market.  A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error.  This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.
 
2.16              Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.13 or 2.14(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.13 or 2.14(a).
 
44

--------------------------------------------------------------------------------

2.17              Illegality.  If, after the date of this Agreement, the
introduction of, or any change in, any applicable law, rule or regulation or in
the interpretation or administration thereof by any Governmental Authority
shall, in the reasonable opinion of counsel to any Lender, make it unlawful for
such Lender to make or maintain any Eurocurrency Loan, then such Lender may, by
notice to the Borrower (with notice to the Administrative Agent), immediately
declare that such Eurocurrency Loan shall be due and payable.  The Borrower
shall repay any such Eurocurrency Loan declared so due and payable in full on
the last day of the Interest Period applicable thereto or earlier if required by
law, together with accrued interest thereon.  Each Lender will promptly notify
the Borrower and the Administrative Agent of any event of which such Lender has
knowledge which would entitle it to repayment pursuant to this Section 2.17 and
will use its reasonable efforts to mitigate the effect of any event if, in the
sole and absolute opinion of such Lender, such efforts will avoid the need for
such prepayment and will not be otherwise disadvantageous to such Lender.
 
2.18             Replacement of Lenders.  (a)   The Borrower shall be permitted
to replace any Lender that requests reimbursement for amounts owing pursuant to
Section 2.13 or 2.14(a) with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.16 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.13 or 2.14(a), (iv) the replacement
financial institution shall purchase, at par, in immediately available funds,
all Loans and other amounts owing to such replaced Lender on or prior to the
date of replacement, (v) the Borrower shall be liable to such replaced Lender
under Section 2.15 if any Eurocurrency Loan owing to such replaced Lender shall
be purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 8.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (viii) the Borrower
shall remain liable to such replaced Lender for all additional amounts (if any)
required pursuant to Section 2.13 or 2.14(a), as the case may be.
 
(a) The Borrower shall be permitted to replace any Defaulting Lender with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) the
replacement financial institution shall purchase, at par, in immediately
available funds, all Loans and other amounts owing to such replaced Lender on or
prior to the date of replacement, (iv) the replacement financial institution, if
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent, (v) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 8.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein) and
(vi) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.  To the extent the Borrower is unable to replace any
Defaulting Lender with a replacement financial institution, the Borrower may, to
the extent that the reduction in the Total Commitments provided for in this
sentence does not cause the Total Commitments to fall below the outstanding
Loans, remove such Defaulting Lender by repaying such Defaulting Lender’s
outstanding Loans and reducing the Total Commitments by an amount equal to such
Defaulting Lender’s Commitment.
 
45

--------------------------------------------------------------------------------

2.19              Judgment Currency
 
(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which, in accordance with normal banking
procedures in the relevant jurisdiction, the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.
 
(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower as a separate
obligation and notwithstanding any such judgment, agrees to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.
 
SECTION 3.  REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:
 
3.1 No Change.  Since December 31, 2017, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.
 
3.2 Existence; Compliance with Law.  The Borrower (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property and to conduct the business in which it is currently
engaged, (c) is duly qualified as a foreign corporation and in good standing
under the laws of each jurisdiction where its ownership or operation of property
or the conduct of its business requires such qualification except where the
failure to be so duly qualified could not reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
46

--------------------------------------------------------------------------------

3.3 Power; Authorization; Enforceable Obligations.  The Borrower has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and to obtain Loans hereunder.  The Borrower
has taken all necessary organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and to
authorize the Loans on the terms and conditions of this Agreement.  No consent
or authorization of, filing with, notice to or other act by or in respect of,
any Governmental Authority or any other Person is required in connection with
the Loans hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents to which the
Borrower is a party, except consents, authorizations, filings and notices
described in Schedule 3.3, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect.  Each Loan Document
to which the Borrower is a party has been duly executed and delivered on behalf
of the Borrower.  This Agreement constitutes, and each other Loan Document to
which the Borrower is a party, upon execution will constitute, a legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
3.4 No Legal Bar.  The execution, delivery and performance of this Agreement and
the other Loan Documents to which the Borrower is a party, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of the Borrower and will not result in, or
require, the creation or imposition of any Lien (other than any Borrower
Permitted Lien) on any of the Borrower’s properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation.  No Requirement of Law or
Contractual Obligation applicable to the Borrower could reasonably be expected
to have a Material Adverse Effect.
 
3.5 Litigation.  No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Borrower or against any of its properties
or revenues (a) with respect to any of the Loan Documents to which the Borrower
is a party or any of the transactions contemplated hereby or thereby, or (b)
that could reasonably be expected to have a Material Adverse Effect.
 
3.6 No Default.  The Borrower is not in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect.  No Default or Event of Default has occurred and
is continuing.
 
3.7 Ownership of Property; Liens.  The Borrower has good title to all its
property, and none of such property is subject to any Lien other than Borrower
Permitted Liens.
 
3.8 Taxes.  The Borrower has filed or caused to be filed all federal, state and
other material tax returns that are required to be filed and has paid all taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any taxes,
fees or other charges the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the
Borrower).  No tax Lien (other than any Borrower Permitted Lien) has been filed,
and, to the knowledge of the Borrower, no claim is being asserted, with respect
to any such tax, fee or other charge.
 
47

--------------------------------------------------------------------------------

3.9 Federal Regulations.  No part of the proceeds of any Loans will be used for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect or for any purpose that violates the provisions of the applicable margin
regulations of the Board.  If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U‑1, as applicable, referred to in Regulation U.
 
3.10             Investment Company Act; Other Regulations.  The Borrower is not
an “investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  The
Borrower is not subject to regulation under any Requirement of Law (other than
Regulation X) that limits its ability to incur Indebtedness.
 
3.11              No Subsidiaries.  The Borrower has no direct or indirect
Subsidiaries.
 
3.12             Use of Proceeds.  The proceeds of the Loans shall be used
solely to either (i) prepay the total amount outstanding under the Existing
Credit Facility, (ii) make advances under the Series 2002‑1 VFC, (iii) repay
Permitted Indebtedness outstanding from time to time or (iv) pay expenses
incurred in connection with this Agreement and any Pari Passu Indebtedness.
 
3.13             Solvency.  Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.
 
3.14             Limited Purpose.  The Borrower is a single purpose entity that
was formed for the sole purpose of (i) holding the Series 2002-1 VFC, (ii)
borrowing under the Commitments hereunder, (iii) incurring Pari Passu
Indebtedness and (iv) entering into Hedge Agreements in connection with the
Commitments hereunder and such Pari Passu Indebtedness.  Other than cash derived
from Hedge Agreements and distributions of Series 2002-1 Accrued Interest and
Series 2002-1 Invested Amount to the Borrower under the Series 2002-1 VFC, which
cash shall be used by the Borrower solely to make interest, principal and
premium (if any) payments under this Agreement and under any Pari Passu
Indebtedness and to pay for its reasonable operating expenses (and, in the case
of cash derived from Hedge Agreements, to make advances under the Series 2002-1
VFC), the Series 2002-1 VFC is the sole asset of the Borrower.
 
3.15             Financial Condition; Beneficial Ownership Certification.  The
balance sheet of the Borrower as at December 31, 2017 and the related statements
of income for the fiscal year ended on such date, reported on by the Borrower’s
independent public accountants, copies of which have heretofore been furnished
to the Administrative Agent, are complete and correct, in all material respects,
and present fairly the financial condition of the Borrower as at such date, and
the results of operations for the fiscal year then ended.  Such financial
statements, including any related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the external auditors and as disclosed therein,
if any).  As of the Closing Date, the information included in the Beneficial
Ownership Certification of the Borrower is true, complete and correct.
 
48

--------------------------------------------------------------------------------

3.16              EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.


3.17              Sanctions.
 
(a) The Borrower is, to the extent applicable, in compliance with Sanctions and
with the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”) and any other applicable anti-corruption
law, in all material respects.
 
(b) The Borrower is not, and no director or senior officer of the Borrower is,
any of the following:
 
    (i)                a Restricted Person;
 
    (ii)               a Person owned 50% or more or controlled by, or acting on
behalf of, any Restricted Person; or
 
   (iii)             a Person that commits, threatens or conspires to commit or
support “terrorism” as defined in the Executive Order.
 
SECTION 4.  CONDITIONS PRECEDENT
 
4.1 Conditions to Effectiveness.  This Agreement shall become effective on the
first day on which all of the following conditions have been satisfied:
 
(a) Credit Agreement; Guaranty Agreement.  The Administrative Agent shall have
received (i) this Agreement executed and delivered by the Administrative Agent,
the Borrower and each Person listed on Schedule 1.1 and (ii) the Guaranty
Agreement, executed and delivered by the Guarantor.
 
(b) Series 2002-1 VFC.  The conditions set forth in Section 8.01 of the Series
2002-1 Supplement shall have been satisfied, the Administrative Agent shall have
received copies of each of the agreements, instruments, documents, certificates
and opinions referred to therein and the Series 2002-1 VFC shall have been
issued and delivered to the Borrower pursuant to the Series 2002-1 Supplement.
 
(c) Fees.  The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date.
 
49

--------------------------------------------------------------------------------

(d) Closing Certificates; Good Standing Certificates.  The Administrative Agent
shall have received (i) a Responsible Officer’s certificate of the Borrower,
dated the Closing Date, substantially in the form of Exhibit B-1 and a
secretary’s certificate of the Borrower, dated the Closing Date, substantially
in the form of Exhibit B-2, with appropriate insertions and attachments
satisfactory in form and substance to the Administrative Agent, including (A)
the certificate of incorporation of the Borrower, certified by the relevant
authority of the jurisdiction of organization of the Borrower, and the bylaws of
the Borrower, (B) Board of Directors resolutions in respect of the Loan
Documents to which the Borrower is a party, and (C) incumbency certificates with
respect to the Borrower, (ii) a Responsible Officer’s certificate of the
Guarantor, dated the Closing Date, substantially in the form of Exhibit B-3 and
a certificate of the secretary or assistant secretary of the Guarantor, dated
the Closing Date, substantially in the form of Exhibit B-4, with appropriate
insertions and attachments satisfactory in form and substance to the
Administrative Agent, including (A) the certificate of incorporation and
memorandum of association of the Guarantor and the bye-laws of the Guarantor,
(B) Board of Directors resolutions in respect of the Loan Documents to which the
Guarantor is a party, and (C) incumbency certificates with respect to the
Guarantor, and (iii) a good standing certificate (or similar certificate) for
each of the Borrower and the Guarantor from their respective jurisdictions of
organization.
 
(e) Legal Opinions.  The Administrative Agent shall have received the following
executed legal opinions:
 
   (i)               the legal opinion of Reed Smith LLP, New York counsel to
the Borrower and New York counsel to the Guarantor, substantially in the form of
Exhibit D-1; and
 
    (ii)              the legal opinion of Conyers Dill & Pearman Limited,
Bermuda counsel to the Guarantor, substantially in the form of Exhibit D-2.
 
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
 
(f) Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date; provided that, the
representations and warranties made in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6,
3.9, 3.13, 3.14 and 3.15 shall be true and correct in all respects as of such
date.
 
(g) Compliance with Laws.  The Administrative Agent shall have received evidence
reasonably satisfactory to it that the business conducted and proposed to be
conducted by the Borrower and the Guarantor is in compliance with all applicable
laws and regulations and that all registrations, filings and licenses and/or
consents required to be obtained by the Borrower or the Guarantor, as the case
may be, in connection therewith have been made or obtained and are in full force
and effect.
 
(h) No Series 2002-1 Early Amortization Event or Potential Series 2002-1 Early
Amortization Event.  No Series 2002-1 Early Amortization Event or Potential
Series 2002-1 Early Amortization Event shall have occurred and be continuing.
 
(i) Guarantor Financials.  The Administrative Agent shall have received (i)
audited consolidated financial statements of the Guarantor for its fiscal year
ended December 31, 2017, and (ii) unaudited consolidated financial statements
for its fiscal quarter ended September 30, 2018.
 
50

--------------------------------------------------------------------------------

(j)  Guarantor, Master Trust and Borrower Rating.  The Administrative Agent
shall have received evidence reasonably satisfactory to it that the Guarantor’s
long-term unsecured debt rating or senior implied rating, as applicable, is at
least “BBB-” by S&P and either the Master Trust’s or the Borrower’s long-term
unsecured debt rating is at least “Baa3” by Moody’s.
 
(k) Notice of Termination of Existing Credit Facility.  The Administrative Agent
shall have received written notice from the Borrower to terminate the Existing
Credit Facility in accordance with its terms and all outstanding obligations
thereunder shall have been paid in full.
 
(l)                BAFC Liquidity Agreement.  The Administrative Agent shall
have received a copy of the executed BAFC Liquidity Agreement.
 
(m)               Beneficial Ownership Certification. To the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, each Lender that has requested, in a written notice to the Borrower
at least ten (10) days prior to the Closing Date, a Beneficial Ownership
Certification in relation to the Borrower, shall have received such Beneficial
Ownership Certification at least five (5) days prior to the Closing Date
(provided that, upon the execution and delivery by such Lender of its signature
page to this Agreement, the condition set forth in this clause (m) shall be
deemed to be satisfied).
 
4.2 Conditions to Each Loan.  The agreement of each Lender to make any Loan
requested to be made by it on any date (including its initial Loan) is subject
to the satisfaction of the following conditions precedent:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (unless any representations and warranties expressly relate to an
earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date); provided that, the representations
and warranties made in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.9, 3.13, 3.14
and 3.15 shall be true and correct in all respects on and as of such date as if
made on and as of such date.
 
(b) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.
 
(c) No Series 2002-1 Early Amortization Event or Potential Series 2002-1 Early
Amortization Event.  No Series 2002-1 Early Amortization Event or Potential
Series 2002-1 Early Amortization Event shall have occurred and be continuing on
such date or after giving effect to the Loans requested to be made on such date.
 
Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such Loan that the conditions
contained in this Section 4.2 have been satisfied.
 
51

--------------------------------------------------------------------------------

SECTION 5.  COVENANTS
 
While this Agreement is in effect (i.e., until all indebtedness and other
amounts payable by the Borrower hereunder have been paid in full and the Lenders
no longer have any Commitments hereunder), the Borrower agrees that:
 
5.1 Affirmative Covenants.  The Borrower shall:
 
(a) Provide the Administrative Agent all information that the Administrative
Agent may reasonably request in writing concerning the business of the Borrower
within a reasonable period of time considering the nature of the request;
provided that with respect to any information relating to an annual audited
report, the same may be delivered within one hundred and twenty (120) calendar
days after the end of the Borrower’s fiscal year.
 
(b) Furnish or cause to be furnished to the Administrative Agent prompt written
notice of the filing or commencement of any litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority against or
affecting the Borrower that could reasonably be expected to result in a Material
Adverse Effect.
 
(c) Furnish or cause to be furnished to the Administrative Agent in sufficient
number for each Lender, copies of all (i) Daily Reports prepared by the Servicer
pursuant to Section 5.1(o), (ii) notices of Series 2002-1 Early Amortization
Events and (iii) Monthly Settlement Statements; provided that the documents set
forth in clauses (i) and (iii) above shall be provided only upon the request of
the Administrative Agent or the Required Lenders.
 
(d) Take all actions necessary to ensure that all taxes and other governmental
claims in respect of the Borrower’s operations and assets are promptly paid when
due, except where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves to the extent required by
GAAP with respect thereto have been provided on the books of the Borrower.
 
(e) Comply with all Requirements of Law (other than as relating to Sanctions, to
which Sections 5.1(p) and 5.2(p) apply) except where the failure to so comply
would not reasonably be expected to have a Material Adverse Effect on its
ability to perform its obligations under the Loan Documents.
 
(f) Advise the Administrative Agent of the occurrence of each Default or Event
of Default as promptly as practicable after the Borrower becomes aware of any
such Default or Event of Default.
 
(g) Beginning with the fiscal year commencing in 2018, furnish to the
Administrative Agent in sufficient number for each Lender as soon as available,
but in any event within one hundred and twenty (120) days after the end of each
fiscal year of the Borrower, audited financial statements consisting of the
balance sheet of the Borrower as of the end of such year and the related
statements of income and retained earnings and statements of cash flow for such
year, setting forth in each case in comparative form the corresponding figures
for the previous fiscal year, certified by independent certified public
accountants satisfactory to the Administrative Agent to the effect that such
financial statements fairly present in all material respects the financial
condition and results of operations of the Borrower in accordance with GAAP
consistently applied.
 
52

--------------------------------------------------------------------------------

(h) Beginning with the fiscal year commencing in 2019, furnish to the
Administrative Agent as soon as available but in any event within sixty (60)
days after the end of each of the first three quarters for each fiscal year of
the Borrower, unaudited financial statements consisting of a balance sheet of
the Borrower as at the end of such quarter and a statement of income and
retained earnings and of cash flow for such quarter, setting forth (in the case
of financial statements furnished for calendar quarters subsequent to the first
full calendar year of the Borrower) in comparative form the corresponding
figures for the corresponding quarter of the preceding fiscal year.
 
(i)  Furnish, or cause to be furnished, to the Administrative Agent together
with the financial statements required pursuant to clause (g) and clause (h) a
certificate of a Responsible Officer of the Borrower stating (i) that the
attached financial statements have been prepared in accordance with GAAP and
accurately reflect the financial condition of the Borrower, (ii) that the
Borrower is in compliance with Section 5.1(k) and (iii) all information and
calculations necessary for determining compliance by the Borrower with Section
5.2(a) as of the last day of the fiscal quarter or fiscal year of the Borrower,
as the case may be.
 
(j)  (i) Except as otherwise permitted by the Loan Documents, preserve, renew
and keep in full force and effect its corporate existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business.
 
(k) (i) Either (1) use the proceeds from the Loans hereunder to make advances
under the Series 2002‑1 VFC, (2) use the proceeds from the Loans hereunder to
repay Permitted Indebtedness outstanding from time to time or (3) use the
proceeds from the Loans hereunder to pay expenses incurred in connection with
this Agreement and any Pari Passu Indebtedness; provided, that in any event the
Borrower shall, to the extent necessary, first use the proceeds from the initial
Loan under this Agreement to repay the principal of, and accrued interest on,
all outstanding loans under the Existing Credit Facility and (ii) either (1) use
the proceeds from any Pari Passu Indebtedness to make advances under the Series
2002‑1 VFC, (2) use the proceeds from any Pari Passu Indebtedness to repay
Permitted Indebtedness outstanding from time to time or (3) use the proceeds
from any Pari Passu Indebtedness to pay expenses incurred in connection with
this Agreement and any such Pari Passu Indebtedness.
 
53

--------------------------------------------------------------------------------

(l) Provide to the Administrative Agent the following notices and documents
(provided that, solely with respect to clauses (i), (ii) and (iii) below, the
Borrower shall only be obligated to provide such notices and documents to the
extent that any of the events or occurrences described in such clauses is
reasonably expected to result in a material liability):
 
    (i)  promptly and in any event within ten (10) days after the Borrower or
any of its ERISA Affiliates knows or has reason to know that any ERISA Event has
occurred, a statement of the chief financial officer of the Borrower or such
ERISA Affiliate describing such ERISA Event and the action, if any, that the
Borrower or such ERISA Affiliate has taken and proposes to take with respect
thereto;
 
    (ii)               promptly and in any event within two (2) Business Days
after receipt thereof by the Borrower or any of its ERISA Affiliates, copies of
each notice from the PBGC stating its intention to terminate any Plan or to have
a trustee appointed to administer any Plan;
 
    (iii)              promptly and in any event within five (5) Business Days
after receipt thereof by the Borrower or any of its ERISA Affiliates from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
termination, within the meaning of Title IV of ERISA, of any such Multiemployer
Plan or (C) the amount of liability incurred, or that may be incurred, by the
Borrower or any ERISA Affiliate in connection with any event described in clause
(A) or (B) above; and
 
    (iv)              promptly upon request, copies of (A) any documents
described in Section 101(k) of ERISA that the Borrower or any of its ERISA
Affiliates may request with respect to any Multiemployer Plan, and (B) any
notices described in Section 101(l) of ERISA that the Borrower or any of its
ERISA Affiliates may request with respect to any Multiemployer Plan; provided,
that if the Borrower or the applicable ERISA Affiliate has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, upon the request of the Administrative Agent, which request
shall not be more frequent than once during any twelve (12) Month period, the
Borrower or applicable ERISA Affiliate shall promptly make a request for such
documents or notices and shall provide copies of such documents and notices
promptly and in any event within five (5) Business Days after receipt thereof.
 
(m)              On each day after the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents have
become due and payable (whether at the stated maturity, by acceleration, or
otherwise), give the notice contemplated by Section 2.06 of the Series 2002-1
Supplement, such notice to specify an amount equal to the lesser of (i) the
funds on deposit in the Series 2002-1 Collection Subaccount on such day and (ii)
the outstanding principal amount of the Loans (with accrued interest thereon)
and all other amounts owing under this Agreement and the other Loan Documents.
 
54

--------------------------------------------------------------------------------

(n) At the direction of the Administrative Agent or the Required Lenders,
exercise its right under Section 8.14 of the Pooling Agreement to direct the
Trustee under the Master Trust when the Lenders are affected by the conduct of
any proceeding or the exercise of any right conferred on the Trustee under the
Master Trust.
 
(o) On each Business Day on which a Loan is made, cause the Servicer to submit a
Daily Report to the Borrower and to the Trustee under the Master Trust no later
than 12:00 (Noon), New York City time, setting forth the information required by
Section 4.01 of the Servicing Agreement.
 
(p) Promptly upon a Responsible Officer of the Borrower becoming aware that the
Borrower has received formal notice that it has become subject of any action or
investigation under any Sanctions, the Borrower shall, to the extent permitted
by law, supply to the Administrative Agent details of any such action or
investigation.
 
(q) Promptly upon the request of the Administrative Agent, the Borrower shall
provide to the Administrative Agent the information reasonably requested, to the
extent such information is available to the Borrower, in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act, in each case in accordance with the Borrower’s past
practices.
 
(r) Advise the Administrative Agent of any change in the information provided in
the Beneficial Ownership Certification of the Borrower provided to the
Administrative Agent or any Lender that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification.
 
5.2 Negative Covenants.  The Borrower will not:
 
(a) Permit the Series 2002-1 Allocated Loan Amount to be less than the
arithmetic product of:
 
    (i) adding (A) the aggregate principal amount of and accrued interest on the
Total Loans outstanding hereunder and (B) all other Pari Passu Indebtedness
outstanding (including any net payment obligations of the Borrower related to
Hedge Agreements, but excluding all Hedge Termination Amounts due and owing by
the Borrower);
 
    (ii)               and deducting therefrom the aggregate Dollar Equivalent
amount of any Master Trust Approved Currencies (including any net receipts from
Hedge Agreements, but excluding any Hedge Termination Amounts received by the
Borrower) on deposit in any Borrower Account or the Series 2002‑1 Collection
Subaccount (or any sub‑subaccount thereof), that are unconditionally available
to repay the aggregate amount of the Indebtedness and interest accrued thereon
described in the foregoing clauses (i)(A) and (B) of this Section 5.2(a) (or
with respect to the Series 2002-1 Collection Subaccount (or any sub‑subaccount
thereof), unconditionally available to repay the principal and accrued interest
on the Series 2002‑1 VFC Certificate which Master Trust Approved Currency
amounts are in turn unconditionally available to make such payments on the
principal of and accrued interest on the Total Loans and other Pari Passu
Indebtedness described in the foregoing clauses (i)(A) and (B) of this Section
5.2(a)).
 
55

--------------------------------------------------------------------------------

(b) Contract for, create, incur, assume or suffer to exist any Lien, security
interest, charge or other encumbrance of any nature upon any of its property or
assets, including without limitation the Series 2002-1 VFC, whether now owned or
hereafter acquired other than Borrower Permitted Liens.
 
(c) Create, incur, assume or suffer to exist any Indebtedness, whether current
or funded, or any other liability except Permitted Indebtedness.
 
(d) Except as contemplated by the Loan Documents or the Transaction Documents,
make any loan or advance or credit to, or guarantee (directly or indirectly or
by an instrument having the effect of assuring another’s payment or performance
on any obligation or capability of so doing or otherwise), endorse or otherwise
become contingently liable, directly or indirectly, in connection with the
obligations, stocks or dividends of, or own, purchase, repurchase or acquire (or
agree contingently to do so) any assets, stock, obligations or securities of, or
any other interest in, or make any capital contribution to, any other Person.
 
(e) Enter into any merger, consolidation, joint venture, syndicate or other form
of combination with any Person, or sell, lease or transfer or otherwise dispose
of any of its assets or receivables or purchase any asset, or engage in any
transaction which would result in the Borrower ceasing to be, directly or
indirectly, a wholly-owned Subsidiary of Guarantor.
 
(f)   Enter into or be a party to any agreement or instrument other than the
Loan Documents, the Transaction Documents to which it is a party, and any
agreement or instrument related to the incurrence of Pari Passu Indebtedness.
 
(g) Enter into or be a party to any agreement or instrument related to the
incurrence of Pari Passu Indebtedness that does not include a provision
substantially to the effect set forth in Section 8.16.
 
(h) Except as permitted by any Transaction Document, make any expenditure (by
long‑term or operating lease or otherwise), excluding those relating to
foreclosure, for capital assets (both realty and personalty), unless such
expenditure is approved in writing by the Administrative Agent.
 
(i)  Engage in any business or enterprise or enter into any material transaction
other than as contemplated by the Loan Documents and the Transaction Documents.
 
(j)  Amend its certificate of incorporation or bylaws without the prior written
consent of the Administrative Agent.
 
56

--------------------------------------------------------------------------------

(k) Amend, supplement, waive or modify, or consent to any amendment, supplement,
waiver or modification of, any Transaction Document except in accordance with
the provisions of this Section 5.2(k).  Any provision of any Transaction
Document may be amended, waived, supplemented, restated, discharged or
terminated with ten (10) Business Days’ prior written notice to the
Administrative Agent, but without the consent of the Administrative Agent or the
Lenders; provided such amendment, waiver, supplement or restatement does not (A)
render the Series 2002-1 VFC subordinate in payment to any other Series under
the Master Trust or otherwise adversely discriminate against the Series 2002-1
VFC relative to any other Series under the Master Trust, (B) reduce in any
manner the amount of, or delay the timing of, distributions which are required
to be made on or in respect of the Series 2002-1 VFC, (C) change the definition
of, the manner of calculating, or in any way the amount of, the interest of the
Borrower in the assets of the Master Trust, (D) change the definitions of
“Eligible Loans”, “Eligible Obligor”, “Series 2002-1 Allocated Loan Amount”,
“Series 2002-1 Invested Amount” or “Series 2002-1 Target Loan Amount” in Annex X
or, to the extent used in such definitions, other defined terms used in such
definitions, (E) result in an Event of Default, (F) change the ability of the
Trustee to declare the Purchased Loans to be immediately due and payable or the
ability of the Administrative Agent or the Required Lenders to directly or
indirectly require the Trustee to do so, (G) following the occurrence and during
the continuation of a Mandatory CP Wind-Down Event, increase the Series 2002-1
Maximum Invested Amount, or (H) effect any amendment that would cause or permit
the Series 2002-1 Target Loan Amount to exceed the Series 2002-1 Allocated Loan
Amount; and provided, further, that the Administrative Agent shall have received
prior notice thereof together with copies of any documentation related thereto. 
Any amendment, waiver, supplement or restatement of a provision of a Transaction
Document (including any exhibit thereto) of the type described in clauses (A),
(B), (C), (D), (E), (F), (G) or (H) above shall require the written consent of
the Administrative Agent acting at the direction of the Required Lenders.
 
(l)  Grant any powers of attorney to any Person for any purposes except where
permitted by the Loan Documents.
 
(m)               Increase the Series 2002-1 Invested Amount during any Payment
Period.
 
(n) Take any action which would permit the Servicer to have the right to refuse
to perform any of its respective obligations under the Servicing Agreement.
 
(o) Enter into any Hedge Agreement other than Hedge Agreements entered into in
the ordinary course of business to hedge or mitigate risks directly arising from
its borrowings under this Agreement or other Pari Passu Indebtedness.
 
(p) Knowingly permit or authorize any other Person to, directly or indirectly,
use, lend, make payments of, contribute or otherwise make available, all or any
part of the proceeds of the Loans or other transactions contemplated by this
Agreement (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA or any other applicable anti-corruption law,
(ii) to fund any trade, business or other activities involving or for the
benefit of any Restricted Person except as otherwise permitted or authorized by
Sanctions or Sanctions Authorities, including, without limitation, as authorized
by OFAC general or specific license or (iii) in any other manner that would
result in any of the Borrower, the Guarantor, the Administrative Agent, a Lead
Arranger or a Lender being in breach of any Sanctions or becoming a Restricted
Person.
 
57

--------------------------------------------------------------------------------

5.3 Use of Websites.
 
(a) The Borrower may satisfy its obligation to deliver any public information to
the Lenders by posting this information onto an electronic website designated by
the Borrower and the Administrative Agent (the “Designated Website”) by
notifying the Administrative Agent (i) of the address of the website together
with any relevant password specifications and (ii) that such information has
been posted on the website; provided, that in any event the Borrower shall
supply the Administrative Agent with one copy in paper form of any information
which is posted onto the website.
 
(b) The Administrative Agent shall supply each Lender with the address of and
any relevant password specifications for the Designated Website following
designation of that website by the Borrower and the Administrative Agent.
 
(c) The Borrower shall promptly upon becoming aware of its occurrence notify the
Administrative Agent if:
 
    (i)                the Designated Website cannot be accessed due to
technical failure;
 
    (ii)               the password specifications for the Designated Website
change;
 
    (iii)             any new information which is required to be provided under
this Agreement is posted onto the Designated Website;
 
    (iv)            any existing information which has been provided under this
Agreement and posted onto the Designated Website is amended; or
 
    (v) the Borrower becomes aware that the Designated Website or any
information posted onto the Designated Website is or has been infected by any
electronic virus or similar software.
 
If the Borrower notifies the Administrative Agent under Section 5.3(c)(i) or
Section 5.3(c)(v) above, all information to be provided by the Borrower under
this Agreement after the date of that notice shall be supplied in paper form
unless and until the Administrative Agent is satisfied that the circumstances
giving rise to the notification are no longer continuing.


58

--------------------------------------------------------------------------------

SECTION 6. EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, fees or any other amount payable hereunder or under any other Loan
Document, within three (3) days after any such interest, fees or other amount
becomes due in accordance with the terms hereof; or
 
(b) any representation or warranty made or deemed made by the Borrower or the
Guarantor herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or
 
(c) the Borrower shall default in the observance or performance of any agreement
contained in Section 5.1(f), Section 5.1(j)(i) or Section 5.2 of this Agreement
or the Guarantor shall default in the observance or performance of any agreement
contained in Sections 8.1(c), 8.1(g)(i), 8.1(h), 8.1(i) or 8.2 of the Guaranty
Agreement; or
 
(d) the Borrower or the Guarantor shall default in the observance or performance
of any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of thirty (30) days after the
earlier of (i) the date on which a Responsible Officer of the Borrower or the
Guarantor has knowledge of such default and (ii) the Borrower or the Guarantor
receives written notice thereof from the Administrative Agent or the Required
Lenders; or
 
(e) the Borrower, BAFC, BFE or any other Investor Certificateholder that is an
Affiliate of the Guarantor shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding Dollar
Equivalent principal amount of which exceeds in the aggregate $100,000,000;
provided, further, that the immediately preceding proviso shall be deemed
inapplicable at any time that any Purchased Loan shall constitute a Defaulted
Loan or shall have constituted a Delinquent Loan for a period of more than three
(3) successive Business Days; or
 
59

--------------------------------------------------------------------------------

(f) any Group Member (other than the Borrower) shall (i) default in making any
payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (f) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (f) shall have
occurred and be continuing with respect to Indebtedness the outstanding Dollar
Equivalent principal amount of which exceeds in the aggregate $100,000,000; or
 
(g) (i) any Group Member or Bunge Funding shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding‑up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member or Bunge
Funding shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Group Member or Bunge Funding any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced against any Group Member or
Bunge Funding any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) any Group
Member or Bunge Funding shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii) or (iii) above; or (v) any Group Member or Bunge Funding shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
 
(h) one or more judgments or decrees shall be entered against any Group Member
(other than the Borrower) involving in the Dollar Equivalent aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $100,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within thirty (30) days from the entry thereof; or
 
60

--------------------------------------------------------------------------------

(i)  one or more judgments or decrees shall be entered against the Borrower
involving in the Dollar Equivalent aggregate a liability (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $50,000 or more, and all such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within thirty (30)
days from the entry thereof; or
 
(j)  any of the Loan Documents or the Transaction Documents shall cease, for any
reason, to be in full force and effect or the Borrower or the Guarantor shall so
assert in writing; or
 
(k) a Change in Control of the Guarantor shall have occurred; or
 
(l)    the Borrower shall become an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, and shall not be exempt from
compliance under such Act;
 
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (g) above with respect to the Borrower or the Guarantor, then in
such case automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, any or all of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Commitments
to be terminated forthwith, whereupon the Commitments shall immediately
terminate; (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable; and (iii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, instruct the Borrower to,
and in such event the Borrower shall, instruct the Trustee of the Master Trust
to declare the principal and accrued interest in respect of the Purchased Loans
to be due and payable (provided that, for the avoidance of doubt, the Borrower
acknowledges and agrees that if it fails to give such instructions, the
Administrative Agent may do so on its behalf).  Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.
 
61

--------------------------------------------------------------------------------

SECTION 7.  THE AGENTS
 
7.1 Appointment.  Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
7.2 Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys‑in‑fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in‑fact
selected by it with reasonable care.
 
7.3 Exculpatory Provisions.  Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys‑in‑fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder.  The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
 
7.4 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Guarantor or the Borrower), independent accountants
and other experts selected by the Administrative Agent.  The Administrative
Agent may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent.  The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
 
62

--------------------------------------------------------------------------------

7.5 Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, the Guarantor or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
 
7.6 Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys‑in‑fact or Affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any Affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys‑in‑fact or
Affiliates.
 
7.7 Indemnification.  The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Guarantor or the Borrower and
without limiting the obligation of the Guarantor or the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.
 
63

--------------------------------------------------------------------------------

7.8 Agent in Its Individual Capacity.  Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent.  With respect to its
Loans made or renewed by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.
 
7.9 Successor Administrative Agent.  The Administrative Agent may resign, or
shall resign upon the request of the Required Lenders in the event the
Administrative Agent becomes a Defaulting Lender and is not a Performing Lender,
as Administrative Agent upon ten (10) days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Sections 6(a), 6(e) or
6(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is ten
(10) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 7.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.
 
7.10 Syndication Agent, Lead Arrangers, Bookrunners and Documentation Agents. 
Neither the Syndication Agent, Lead Arrangers, Bookrunners nor the Documentation
Agents shall have any duties or responsibilities hereunder in its capacity as
such.  No Syndication Agent, Lead Arranger, Bookrunner or Documentation Agent
shall have or be deemed to have any fiduciary relationship with any Lender.
 
64

--------------------------------------------------------------------------------

7.11         Agent Communications.  The Administrative Agent shall provide to
each Lender a copy of each material report, certificate, statement or other
communication required to be delivered to it under the Loan Documents and which
has not been delivered to the Lenders; provided, that posting by the
Administrative Agent to Intralinks or to a similar electronic distribution
location shall satisfy the requirements of this Section.  Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender.  The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.


7.12         Certain ERISA Matters.  (a)  Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
 
    (i) such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Commitments;
 
    (ii)             the transaction exemption set forth in one or more PTEs,
such as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith;
 
    (iii)            (A) such Lender is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement; or
 
65

--------------------------------------------------------------------------------

    (iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.
 
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each other Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent, or any
Lead Arranger or any of their respective Affiliates is a fiduciary with respect
to the assets of such Lender involved in the Loans, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).
 
(c) The Administrative Agent, and each Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide investment advice or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Loans or the Commitments for an amount less than the amount being paid for
an interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
 
SECTION 8.  MISCELLANEOUS
 
8.1 Amendments and Waivers.  (a)   Subject to Section 2.11(b), neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 8.1.  The Required Lenders and each Loan Party party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (w) reduce
(by way of forgiveness or otherwise) the principal amount or extend the final
scheduled date of maturity of any Loan,
66

--------------------------------------------------------------------------------

 reduce the amount or stated rate of any interest or fee payable hereunder
(except (1) in connection with the waiver of applicability of any post-default
increase in interest rates and (2) that any amendment or modification of defined
terms used in the financial covenants in this Agreement or the other Loan
Documents shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (w)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, or increase any Lender’s Aggregate Exposure Percentage, in each case
without the written consent of each Lender directly affected thereby; (x)
eliminate or reduce the voting rights of any Lender, or otherwise amend any
provisions, under this Section 8.1 without the written consent of such Lender;
(y) waive any of the conditions set forth in Section 4.1 or Section 4.2, reduce
any percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, amend or waive Section
5.1(k), or release the Guarantor from its obligations under the Guaranty
Agreement, or assign any obligations under the Guaranty Agreement, effect any
action pursuant to Section 17 of the Guaranty Agreement, or change any provision
hereof requiring ratable funding or ratable sharing of payments or setoffs or
otherwise related to the pro rata treatment of Lenders, in each case without the
written consent of all Lenders; or (z) amend, modify or waive any provision of
Section 7 without the written consent of the Administrative Agent (and, solely
with respect to Section 7.10, the Documentation Agent(s) and Syndication
Agent).  Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans.  In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
 
(b) Notwithstanding Section 8.1(a), the Commitments and Aggregate Exposure of
any Defaulting Lender that is not a Performing Lender shall be disregarded for
all purposes of any determination of whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 8.1(a)), provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender shall require the
consent of such Defaulting Lender.
 
67

--------------------------------------------------------------------------------

8.2 Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three (3) Business Days after being deposited
in the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:
 
Borrower:
1391 Timberlake Manor Parkway
Chesterfield, Missouri 63017
Attention: Treasurer
Tel. No: (314) 292-2908
Telecopy: (314) 292-4908
     
with a copy to:

Bunge Limited
50 Main Street
White Plains, New York  10606
Attention:  Treasurer
Tel. No.:   (914) 684-3442
Telecopy: (914) 684-3283
   
Administrative Agent:
500 Stanton Christiana Rd, NCC5, Floor 1
Newark, DE 19713
Attention: Robert Nichols
Tel. No:  (302) 634-3376
Telecopy:  (201) 244-3628
 
   
and, with respect to borrowing requests for Eurocurrency Loans denominated in
the Optional Currency,
 
Administrative Agent (London Office):
J.P. Morgan Europe Limited
125 London Wall
London EC2Y 5AJ
Attention:  Belinda Lucas
Tel. No.  +44 207 777 0976
Telecopy:  + 44 207 777 2360
 
     
with a copy to:
 
500 Stanton Christiana Rd, NCC5, Floor 1
Newark, DE 19713
Attention: Robert Nichols
Tel. No:  (302) 634-3376
Telecopy:  (201) 244-3628



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
68

--------------------------------------------------------------------------------

8.3 No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
8.4 Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
 
8.5 Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out‑of‑pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Borrower prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to the Administrative Agent, (c)
to pay, indemnify, and hold each Lender and the Administrative Agent harmless
from, any and all recording and filing fees that may be payable or determined to
be payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, Affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the properties owned by such Group
Members and the reasonable fees and expenses of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against any Loan Party under
any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the
69

--------------------------------------------------------------------------------

Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee. 
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert, and hereby waives, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee.  For the
avoidance of doubt, no Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, except to the
extent that any such damages are determined in a final and non-appealable
judgment of a court of competent jurisdiction, to result from the willful
misconduct or gross negligence of such Indemnitee.  All amounts due under this
Section 8.5 shall be payable not later than ten (10) days after written demand
therefor.  Statements payable by the Borrower pursuant to this Section 8.5 shall
be submitted to Rajat Gupta (Telephone No. (914) 684-3442; Telecopy No. (914)
684-3283), at the address of Bunge Limited set forth in Section 8.2, or to such
other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent.  The agreements in this Section 8.5
shall survive repayment of the Loans and all other amounts payable hereunder. 
Notwithstanding the foregoing, and for the avoidance of doubt, this Section 8.5
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from a non-Tax claim.
 
8.6 Successors and Assigns; Participations and Assignments.
 
(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent, all future holders of the Loans
and their respective successors and assigns, except that (i) the Borrower may
not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of each Lender and (ii) any attempted
assignment or transfer by the Borrower without such consent shall be null and
void.
 
(b) Any Lender other than any Conduit Lender may, without the consent of the
Borrower, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (other than the Borrower or any
of its Affiliates or a natural Person) (each, a “Participant”) participating
interests in any Loan owing to such Lender, the Commitment of such Lender or any
other interest of such Lender hereunder and under the other Loan Documents.  In
the event of any such sale by a Lender of a participating interest to a
Participant, such Lender’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  In no event
shall any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except any amendment, waiver or consent
described in clause (w) of the proviso to Section 8.1 that affects such
Participant, in each case to the extent subject to such participation.  The
Borrower agrees that if amounts outstanding under this Agreement and the Loans
are due or unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall, to
the maximum extent permitted by applicable law, be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in Section 8.7
as fully as if it were a Lender hereunder.  The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15
70

--------------------------------------------------------------------------------

(and subject to the limitations thereof) with respect to its participation in
the Commitments and the Loans outstanding from time to time as if it was a
Lender; provided that, in the case of Section 2.14, such Participant shall have
complied with the requirements of Section 2.14 (including the requirements under
Sections 2.14(e), 2.14(f) and 2.14(g) (it being understood that the
documentation required under Sections 2.14(e), 2.14(f) and 2.14(g) shall be
delivered to the participating Lender)) as if it was a Lender, and provided,
further, that no Participant shall be entitled to receive any greater amount
pursuant to Sections 2.12, 2.13 or 2.14 (as the case may be) than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred, except to the extent such entitlement to receive a
greater payment results from a Change in Law made subsequent to the date hereof
that occurs after the Participant acquired the applicable participation.  Each
Lender that sells a participation shall, acting as a non-fiduciary agent on
behalf of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments or Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, or Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, in the absence of
manifest error, and such Lender, each Loan Party and the Administrative Agent
shall treat each person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.
 
(c) Any Lender other than any Conduit Lender (an “Assignor”) may, in accordance
with applicable law, at any time and from time to time assign to any Person
(other than the Borrower or any of its Affiliates or a natural Person) (an
“Assignee”) all or any part of its rights and obligations under this Agreement
and the other Loan Documents pursuant to an Assignment and Acceptance, executed
by such Assignee, such Assignor and any other Person whose consent is required
pursuant to this paragraph, and delivered to the Administrative Agent for its
acceptance and recording in the Register; provided that (i) the consent of the
Borrower and the Administrative Agent (which, in each case, shall not be
unreasonably withheld or delayed, and in the case of the Borrower shall be
deemed to have been given if the Borrower has not responded to a proposed
assignment within ten (10) Business Days following its receipt of notice of such
proposed assignment) shall be required in the case of (x) any assignment to a
Person that is not a Lender or a Lender Affiliate or (y) any assignment of a
Commitment to a Person that is not a Lender or a Lender Affiliate (except that
the consent of the Borrower shall not be required for any assignment that occurs
when either a Default or an Event of Default shall have occurred and be
continuing) and (ii) unless otherwise agreed by the Borrower and the
Administrative Agent, no such assignment to an Assignee (other than any Lender
or any Lender Affiliate) shall be in an aggregate Dollar Equivalent principal
amount of less than $5,000,000, in each case except in the case of an assignment
of all of a Lender’s interests under this Agreement.  For purposes of the
proviso contained in the preceding sentence, the amount described therein shall
be aggregated in respect of each Lender and its Lender Affiliates, if any.  Upon
such execution, delivery, acceptance and recording, from and after the effective
date determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with a Commitment and/or Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of an Assignor’s rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto). 
Notwithstanding the foregoing, any Conduit Lender may assign at any time to its
designating Lender hereunder without the consent of the Borrower or the
Administrative Agent any or all of the Loans it may have funded hereunder and
pursuant to its designation agreement and without regard to the limitations set
forth in the first sentence of this Section 8.6(c).
 
71

--------------------------------------------------------------------------------

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 8.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and the principal amount
(and stated interest) of the Loans owing to, each Lender from time to time,
which Register shall be made available to the Borrower and any Lender upon
reasonable request.  The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrower, each other Loan Party, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of the Loans and any Notes evidencing the
Loans recorded therein for all purposes of this Agreement.  Any assignment of
any Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide).  Any assignment or transfer of all or part of
a Loan evidenced by a Note shall be registered on the Register only upon
surrender for registration of assignment or transfer of the Note evidencing such
Loan, accompanied by a duly executed Assignment and Acceptance, and thereupon
one or more new Notes shall be issued to the designated Assignee.
 
(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor, an
Assignee and any other Person whose consent is required by Section 8.6(c),
together with payment to the Administrative Agent of a registration and
processing fee of $4,000 (such fee not payable with respect to assignments to an
Assignor’s Affiliate and such fee not to be payable by the Borrower, except for
an assignment pursuant to Section 2.18), the Administrative Agent shall (i)
promptly accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register on the effective date determined pursuant
thereto.
 
(f)                For avoidance of doubt, the parties to this Agreement
acknowledge that the provisions of this Section 8.6 concerning assignments
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including any pledge or assignment by a
Lender to any Federal Reserve Bank or any other central bank in accordance with
applicable law.
 
(g) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (f) above.
 
(h) Each of the Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.
 
72

--------------------------------------------------------------------------------

8.7 Adjustments; Set‑off.
 
(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders on a non pro rata basis,
if any Lender (a “Benefitted Lender”) shall receive any payment of all or part
of the Obligations owing to it, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set‑off, pursuant to events or
proceedings of the nature referred to in Section 6(g), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
 
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Guarantor or the
Borrower, any such notice being expressly waived by the Guarantor and the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by the Guarantor or the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Guarantor or the Borrower, as the case may be.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
8.8 Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission or portable document format shall be effective as
delivery of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
 
8.9 Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
8.10             Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Guarantor, the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
 
8.11             GOVERNING LAW.  THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
73

--------------------------------------------------------------------------------

8.12              Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non‑exclusive general jurisdiction of the courts of the State of New York
sitting in New York County, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 8.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
8.13              Acknowledgements.  The Borrower hereby acknowledges and agrees
that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
 
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
 
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
74

--------------------------------------------------------------------------------

8.14             Confidentiality.  Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by
any Loan Party pursuant to this Agreement that is designated by such Loan Party
as confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any Lender Affiliate, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Hedge
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its Affiliates (the “Permitted Parties”), (d) upon
the request or demand of any Governmental Authority, (e) in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (f) if requested or required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued or any insurer, insurance broker or direct or
indirect provider of credit protection with respect to such Lender or Permitted
Parties, (i) to any credit insurance provider relating to the Borrower and its
obligations, (j) to any direct, indirect, actual or prospective counterparty
(and its advisor) to any swap, derivative or securitization transaction related
to the obligations under this Agreement, (k) to the CUSIP Service Bureau or any
similar organization, (l) in connection with the exercise of any remedy
hereunder or under any other Loan Document or (m) with the prior written consent
of the Borrower.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents and the Commitments;
provided, that the Administrative Agent and the Lenders shall have obtained such
service providers’ written agreement to maintain the confidentiality of all
non-public information relating to this Agreement and the other Loan Documents.
 
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
 
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
 
8.15             WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
75

--------------------------------------------------------------------------------

8.16              No Bankruptcy Petition Against the Borrower; Liability of the
Borrower.
 
(a) Each of the Administrative Agent and the Lenders hereby covenants and agrees
that, prior to the date which is one year and one day after the payment in full
of all Loans and other amounts payable hereunder and all Pari Passu
Indebtedness, it will not institute against, or join with or assist any other
Person in instituting against, the Borrower, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any applicable insolvency laws.  This Section 8.16 shall survive the termination
of this Agreement.
 
(b) Notwithstanding any other provision hereof or of any other Loan Documents,
the sole remedy of the Administrative Agent, any Lender or any other Person
against the Borrower in respect of any obligation, covenant, representation,
warranty or agreement of the Borrower under or related to this Agreement or any
other Loan Document shall be against the assets of the Borrower.  Neither the
Administrative Agent, nor any Lender nor any other Person shall have any claim
against the Borrower to the extent that such assets are insufficient to meet
such obligations, covenant, representation, warranty or agreement (the
difference being referred to herein as a “shortfall”) and all claims in respect
of the shortfall shall be extinguished; provided, however, that the provisions
of this Section 8.16 apply solely to the obligations of the Borrower and shall
not extinguish such shortfall or otherwise restrict such Person’s rights or
remedies against the Guarantor for purposes of the obligations of the Guarantor
to any Person under the Guaranty Agreement.
 
8.17              Conversion of Approved Currencies into Dollars.  Unless the
context otherwise requires, any calculation of an amount or percentage that is
required to be made by the Borrower or the Administrative Agent under the Loan
Documents shall be made by first converting any amounts denominated in Master
Trust Approved Currencies other than Dollars into Dollars at the Rate of
Exchange pursuant to Section 1.2(e).
 
8.18              U.S.A. Patriot Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.
 
76

--------------------------------------------------------------------------------

8.19             Acknowledgment and Consent to Bail-In of EEA Financial
Institution.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
 
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
 
    (i) a reduction in full or in part or cancellation of any such liability;
 
    (ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
    (iii)              the variation of the terms of such liability in
connection with the exercise of the Write-Down and Conversion Powers of any EEA
Resolution Authority.
 
[signature pages follow]
 
 
 
77

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Revolving Credit
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.
 



 
BUNGE LIMITED FUNDING CORP.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Rajat Gupta
 
 
Printed Name:
Rajat Gupta
 
 
Title:
 President
 
 
 
 
 

 
 
 
[Signature Page to Revolving Credit Agreement (5-year)]

--------------------------------------------------------------------------------

 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Tony Yung
 
 
Printed Name:
Tony Yung
 
 
Title:
Executive Director
 
 
 
 
 

 

[Signature Page to Revolving Credit Agreement (5-year)]

--------------------------------------------------------------------------------

 
 
CITIBANK, N.A.,
as Syndication Agent and Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Carolyn Kee
 
 
Printed Name:
Carolyn Kee
 
 
Title:
Vice President
 
 
 
 

 
 
 
[Signature Page to Revolving Credit Agreement (5-year)]

--------------------------------------------------------------------------------

 
 
BNP PARIBAS,
as Co-Documentation Agent and Liquidity Bank
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Brendan Heneghan
 
 
Printed Name:
Brendan Heneghan
 
 
Title:
Director
 
 
 
 
 
 
            By: /s/ Ade Adedeji     Printed Name:
Ade Adedeji 
    Title: Vice President            

 
 
 
[Signature Page to Revolving Credit Agreement (5-year)]

--------------------------------------------------------------------------------

 
 
MIZUHO BANK, LTD.,
as Co-Documentation Agent and Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Donna DeMagistris
 
 
Printed Name:
Donna DeMagistris
 
 
Title:
Authorized Signatory
 
 
 
 
 

 
 
 
[Signature Page to Revolving Credit Agreement (5-year)]

--------------------------------------------------------------------------------


 
 
SUMITOMO MITSUI BANKING CORPORATION,
as Co-Documentation Agent and Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ James D. Weinstein
 
 
Printed Name:
James D. Weinstein
 
 
Title:
Managing Director
 
 
 
 
 
 


 
[Signature Page to Revolving Credit Agreement (5-year)]

--------------------------------------------------------------------------------

 
 
U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agent and Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ James D. Pegues
 
 
Printed Name:
James D. Pegues
 
 
Title:
Vice President
 
 
 
 
 
 

 
 
 
[Signature Page to Revolving Credit Agreement (5-year)]

--------------------------------------------------------------------------------

 
 
Commerzbank AG, New York Branch,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jose Ignacio Campillo Diaz
 
 
Printed Name:
Jose Ignacio Campillo Diaz
 
 
Title:
Regional Head of Client Coverage and Corporate Finance – America
 
 
 
 
 
 
 
For any Lender requiring a second signature line:
              By: /s/ Pedro Bell     Printed Name:
Pedro Bell 
    Title: Managing Director            

 
 


[Signature Page to Revolving Credit Agreement (5-year)]

--------------------------------------------------------------------------------


 
 
DEUTSCHE BANK AG NEW YORK BRANCH,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ming K. Chu
 
 
Printed Name:
Ming K. Chu
 
 
Title:
Director
 
 
 
 
 
 
 
For any Lender requiring a second signature line:
              By: /s/ Douglas Darman     Printed Name:
Douglas Darman
    Title: Director            

 

 
[Signature Page to Revolving Credit Agreement (5-year)]


--------------------------------------------------------------------------------




 
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Brian Foley
 
 
Printed Name:
Brian Foley
 
 
Title:
Director
 
 
 
 
 
 
           
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH,
as Lender
                        By: /s/ Gang Duan     Printed Name:
Gang Duan
    Title: Executive Director            

 
 
 
[Signature Page to Revolving Credit Agreement (5-year)]

--------------------------------------------------------------------------------




 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Brian Crowley
 
 
Printed Name:
Brian Crowley
 
 
Title:
Managing Director
 
 
 
 
 
 
            By: /s/ Miriam Trautmann     Printed Name:
Miriam Trautmann
    Title: Sr. Vice President            

 

 
[Signature Page to Revolving Credit Agreement (5-year)]

--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A.,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nicholas Cheng
 
 
Printed Name:
Nicholas Cheng
 
 
Title:
Director
 
 
 
 
 
 

 




[Signature Page to Revolving Credit Agreement (5-year)]



--------------------------------------------------------------------------------


 
 
MORGAN STANLEY SENIOR FUNDING, INC.,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael King
 
 
Printed Name:
Michael King
 
 
Title:
Vice President
 
 
 
 
 
 

 
 
[Signature Page to Revolving Credit Agreement (5-year)]
 

--------------------------------------------------------------------------------

 
 
MUFG BANK, LTD.,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Christopher Facenda
 
 
Printed Name:
Christopher Facendag
 
 
Title:
Director
 
 
 
 
 
 

 



[Signature Page to Revolving Credit Agreement (5-year)]


--------------------------------------------------------------------------------




 
SUNTRUST BANK,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Johnetta Bush
 
 
Printed Name:
Johnetta Bush
 
 
Title:
Director
 
 
 
 
 

 




[Signature Page to Revolving Credit Agreement (5-year)]


--------------------------------------------------------------------------------




 
Arab Banking Corporation (B.S.C.), New York Branch,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Richard Tull
 
 
Printed Name:
Richard Tull
 
 
Title:
Head of Wholesale Banking, North America
 
 
 
 
 
 
            By: /s/ David Giacalone     Printed Name:
David Giacalone
    Title: Chief Risk Officer, New York Branch            

 






[Signature Page to Revolving Credit Agreement (5-year)]



--------------------------------------------------------------------------------




 
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Robert Grillo
 
 
Printed Name:
Robert Grillo
 
 
Title:
Director
 
 
 
 
 

 





[Signature Page to Revolving Credit Agreement (5-year)]



--------------------------------------------------------------------------------




 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Judy Smith
 
 
Printed Name:
Judy Smith
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
            By: /s/ Christopher Zybrick     Printed Name:
Christopher Zybrick
    Title: Authorized Signatory            

 



[Signature Page to Revolving Credit Agreement (5-year)]



--------------------------------------------------------------------------------


 
 
DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK NEW YORK BRANCH,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael Palumberi
 
 
Printed Name:
Michael Palumberi
 
 
Title:
Vice President
 
 
 
 
 
 
            By: /s/ Daniel Teschner     Printed Name:
Daniel Teschner
    Title: Senior Vice President            

 




[Signature Page to Revolving Credit Agreement (5-year)]



--------------------------------------------------------------------------------






 
KBC BANK NV, NEW YORK BRANCH,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Francois X. Payne
 
 
Printed Name:
Francois X. Payne
 
 
Title:
Managing Director
 
 
 
 
 
 
            By: /s/ William Cavanaugh     Printed Name:
William Cavanaugh
    Title: Director            

 




[Signature Page to Revolving Credit Agreement (5-year)]



--------------------------------------------------------------------------------




 
NATIXIS, NEW YORK BRANCH,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Chamss Ould
 
 
Printed Name:
Chamss Ould
 
 
Title:
Vice President
 
 
 
 
 
 
            By: /s/ Paolo Salvi     Printed Name:
Paolo Salvi
    Title: Executive Director            


 




[Signature Page to Revolving Credit Agreement (5-year)]


--------------------------------------------------------------------------------




 
PNC BANK, National Association,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Trevor Rogers
 
 
Printed Name:
Trevor Rogers
 
 
Title:
Assistant Vice President
 
 
 
 
 
 

 




[Signature Page to Revolving Credit Agreement (5-year)]


--------------------------------------------------------------------------------




 
The Toronto-Dominion Bank, New York Branch,
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Annie Dorval
 
 
Printed Name:
Annie Dorval
 
 
Title:
Authorized Signatory
 
 
 
 
 
 

 




[Signature Page to Revolving Credit Agreement (5-year)]


--------------------------------------------------------------------------------






 
Banco Bradesco S.A., New York Branch,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Edjelma Cardoso de Borros
 
 
Printed Name:
Edjelma Cardoso de Borros
 
 
Title:
 
 
 
 
 
 
            By: /s/ Marcio Martins Bonilha Neto     Printed Name:
Marcio Martins Bonilha Neto
    Title:            


 

[Signature Page to Revolving Credit Agreement (5-year)]



--------------------------------------------------------------------------------




 
Wells Fargo Bank, National Association,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Peter Kiedrowski
 
 
Printed Name:
Peter Kiedrowski
 
 
Title:
Managing Director
 
 
 
 
 
 

 




[Signature Page to Revolving Credit Agreement (5-year)]



--------------------------------------------------------------------------------




 
ABN AMRO CAPITAL USA LLC,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Karlien Zumpolle
 
 
Printed Name:
Karlien Zumpolle
 
 
Title:
Director
 
 
 
 
 
 
  For any Lender requiring a second signature line:               By: /s/ Javier
Ramirez     Printed Name:
Javier Ramirez
    Title: Director            


 



[Signature Page to Revolving Credit Agreement (5-year)]
 

--------------------------------------------------------------------------------




 
Credit Agricole Corporate and Investment Bank,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jill Wong
 
 
Printed Name:
Jill Wong
 
 
Title:
Director
 
 
 
 
 
 
            By: /s/ Gordon Yip     Printed Name:
Gordon Yip
    Title: Director            


 



[Signature Page to Revolving Credit Agreement (5-year)]

--------------------------------------------------------------------------------






 
Itau BBA International plc,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joao Pedro Fonesca
 
 
Printed Name:
Joao Pedro Fonesca
 
 
Title:
 
 
 
 
 
 
            By: /s/ Paulo Cardoso     Printed Name:
Paulo Cardoso
    Title: Authorized Signatory            


 



[Signature Page to Revolving Credit Agreement (5-year)]

--------------------------------------------------------------------------------


 
 
BMO HARRIS BANK N.A.,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joan Murphy
 
 
Printed Name:
Joan Murphy
 
 
Title:
Managing Director
 
 
 
 
 
 

 


[Signature Page to Revolving Credit Agreement (5-year)]



--------------------------------------------------------------------------------

 
 
Societe Generale,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Cliff Niebling
 
 
Printed Name:
Cliff Niebling
 
 
Title:
Managing Director
 
 
 
 
 
 

 
 

 
[Signature Page to Revolving Credit Agreement (5-year)]

--------------------------------------------------------------------------------

 
 
Standard Chartered Bank,
as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Daniel Mattern
 
 
Printed Name:
Daniel Mattern
 
 
Title:
Associate Director
 
 
 
 
 
 

 


[Signature Page to Revolving Credit Agreement (5-year)]


--------------------------------------------------------------------------------



SCHEDULE 1.1


COMMITMENTS




Lender
 
Commitment
 
Citibank, N.A.
 
$
45,000,000
 
JPMorgan Chase Bank, N.A.
 
$
75,000,000
 
Commerzbank AG New York Branch
 
$
75,000,000
 
Deutsche Bank AG New York Branch
 
$
60,000,000
 
Industrial and Commercial Bank of China Limited, New York Branch
 
$
50,000,000
 
Mizuho Bank, Ltd.
 
$
50,000,000
 
U.S. Bank National Association
 
$
50,000,000
 
BNP Paribas
 
$
45,000,000
 
Banco Bilbao Vizcaya Argentina, S.A. New York Branch
 
$
40,000,000
 
Bank of America, N.A.
 
$
40,000,000
 
Morgan Stanley Senior Funding, Inc.
 
$
40,000,000
 
MUFG Bank, Ltd.
 
$
40,000,000
 
Societe Generale
 
$
40,000,000
 
SunTrust Bank
 
$
40,000,000
 
Arab Banking Corporation (B.S.C.), New York Branch
 
$
30,000,000
 
Australia New Zealand Banking Group Limited
 
$
30,000,000
 
Credit Suisse AG, Cayman Islands Branch
 
$
30,000,000
 
DZ Bank AG
 
$
30,000,000
 
KBC Bank NV
 
$
30,000,000
 
Natixis, New York Branch
 
$
30,000,000
 
PNC Bank, National Association
 
$
30,000,000
 
Standard Chartered Bank
 
$
30,000,000
 
Toronto-Dominion Bank, New York Branch
 
$
30,000,000
 
Banco Bradesco S.A., New York Branch
 
$
25,000,000
 
Wells Fargo Bank, National Association
 
$
25,000,000
 
ABN Amro Capital USA LLC
 
$
20,000,000
 
Credit Agricole Corporate and Investment Bank
 
$
20,000,000
 
Itau BBA International plc
 
$
20,000,000
 
BMO Harris Bank, N.A.
 
$
15,000,000
 
Sumitomo Mitsui Banking Corporation
 
$
15,000,000
 
TOTAL COMMITMENTS
 
$
1,100,000,000
 




--------------------------------------------------------------------------------

SCHEDULE 3.3


CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES




None.
 
 
 
 
 

--------------------------------------------------------------------------------

EXHIBIT A


FORM OF GUARANTY AGREEMENT




 
 

 

--------------------------------------------------------------------------------

EXHIBIT B-1


FORM OF BORROWER RESPONSIBLE OFFICER’S CERTIFICATE
 
 
 

 
 

--------------------------------------------------------------------------------

EXHIBIT B-2


FORM OF BORROWER SECRETARY CERTIFICATE
 
 
 
 

 

--------------------------------------------------------------------------------

EXHIBIT B-3


FORM OF GUARANTOR RESPONSIBLE OFFICER’S CERTIFICATE
 
 
 
 

 

--------------------------------------------------------------------------------

EXHIBIT B-4


FORM OF GUARANTOR SECRETARY CERTIFICATE
 
 
 

 

--------------------------------------------------------------------------------





EXHIBIT C


FORM OF ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Revolving Credit Agreement, dated as of December 14,
2018 (as amended, supplemented or otherwise modified prior to the Effective Date
(as defined below), the “Agreement”), among BUNGE LIMITED FINANCE CORP. (the
“Borrower”), the Lenders named therein, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Agent”).  Terms defined in the Agreement are used
herein with the same meanings.
 
_______________ (the “Assignor”) and ________________ (the “Assignee”) agree as
follows:
 
1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date, a _____% interest (the “Assigned Interest”) in and to the Assignor’s
rights and obligations under the Agreement with respect to those credit
facilities contained in the Agreement as are set forth on Schedule 1 hereto
(individually, an “Assigned Facility”; collectively, the “Assigned Facilities”),
in a principal amount for each Assigned Facility as set forth on Schedule 1 (the
aggregate Dollar Equivalent principal amount of which is not less than
$5,000,000, except in the case of an assignment of all the Assignee’s interests
under the Agreement).
 
2. The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Agreement or
any other instrument or document furnished pursuant thereto, other than that it
has not created any adverse claim upon the interest being assigned by it
hereunder and that such interest is free and clear of any such adverse claim;
(ii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, the Guarantor, any of its
Subsidiaries or any other obligor or the performance or observance by the
Borrower, the Guarantor, any of its Subsidiaries or any other obligor of any of
their respective obligations under the Agreement or any other instrument or
document furnished pursuant hereto or thereto; and (iii) attaches the promissory
note(s) (if any) held by it evidencing the Assigned Facilities and (a) requests
that the Agent (upon request by the Assignee) exchange such promissory note(s)
for a new promissory note or promissory notes payable to the Assignee and (b) if
the Assignor has retained any interest in the Assigned Facilities, requests that
the Agent exchange the attached promissory note(s) for a new promissory note or
promissory notes payable to the Assignor, in each case, in the amount which
reflects the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Effective Date).
 

--------------------------------------------------------------------------------

3. The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (ii) confirms that it has received a
copy of the Agreement, together with copies of the financial statements
delivered pursuant to subsections 5.1(f) and 5.1(g) thereof and subsection
8.1(a) of the Guaranty, dated December 14, 2018,  by Bunge Limited in favor of
the Agent and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance; (iii) agrees that it will, independently and without reliance upon
the Assignor, the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement or any other
instrument or document furnished pursuant hereto or thereto; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Agreement or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the Agent by
the terms thereof, together with such powers as are incidental thereto; and (v)
agrees that it will be bound by the provisions of the Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Agreement are required to be performed by it as a Lender including its
obligation pursuant to subsection 2.14(e) or (f) of the Agreement to deliver the
forms prescribed by the Internal Revenue Service of the United States certifying
as to the Assignee’s exemption from United States withholding taxes with respect
to all payments to be made to the Assignee under the Agreement, or such other
documents as are necessary to indicate that all such payments are subject to
such tax at a rate reduced by an applicable tax treaty.
 
4. The effective date of this Assignment and Acceptance shall be _________, 20__
(the “Effective Date”).  Following the execution of this Assignment and
Acceptance, it will be delivered to the Agent for acceptance by it and recording
by the Agent pursuant to subsection 8.6(c) of the Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the Agent, be
earlier than five (5) Business Days after the date of such acceptance and
recording by the Agent).
 
5. Upon such acceptance and recording, from and after the Effective Date, the
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to the Effective Date or accrue on or subsequent
to the Effective Date.  The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
 
6. From and after the Effective Date, (i) the Assignee shall be a party to the
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder and shall be bound by the
provisions thereof and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Agreement.
 
7. [The Assignee confirms that the Assignee has agreed to the extension of the
Original Termination Date to November 20, 20[20][21] in accordance with Section
2.3 of the Agreement.]1
 
8. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of ________, 20__ by their respective duly
authorized officers on Schedule 1 hereto.



--------------------------------------------------------------------------------

1
Include Paragraph 7 if the assignment is from a Declining Lender pursuant to
Section 2.3 of the Agreement.

 

--------------------------------------------------------------------------------

Schedule 1
to Assignment and Acceptance
relating to the Revolving Credit Agreement dated as of December 14, 2018, among
BUNGE LIMITED FINANCE CORP., the Lenders named therein, and JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Agent”).
 
Name of Assignor:

Name of Assignee:

Effective Date of Assignment:
 
Dollar Equivalent of Principal
Amount Assigned
Commitment Percentage Assigned
(to at least fifteen decimals) (shown as a percentage of aggregate principal
amount of all Lenders)

 
Accepted:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[ASSIGNOR]
 
 
[ASSIGNEE]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
By:
 
 
 
Name:
 
 
 
Name:
 
 
 
Title:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Consented To:2
 
 
 
 
 
 
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
as Agent
 
BUNGE LIMITED FINANCE CORP.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
By:
 
 
 
Name:
 
 
 
Name:
 
 
 
Title:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



--------------------------------------------------------------------------------

2
Consent of the Administrative Agent and the Borrower is required only with
respect to assignments to a Person not then a Lender or a Lender Affiliate and
any assignment of the Commitment to a Person that does not have a Commitment
(except that the consent of the Borrower shall not be required for any
assignment that occurs when an Event of Default shall have occurred and be
continuing).

 

--------------------------------------------------------------------------------

EXHIBIT D-1


FORM OF LEGAL OPINION OF REED SMITH LLP
 
 
 

 

--------------------------------------------------------------------------------

EXHIBIT D-2


FORM OF LEGAL OPINION OF CONYERS, DILL & PEARMAN LIMITED
 
 
 
 

 

--------------------------------------------------------------------------------

EXHIBIT E-1


FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Revolving Credit Agreement, dated as of December 14,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”) among BUNGE LIMITED FINANCE CORP., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).


Pursuant to the provisions in subsection 2.14(e) of the Revolving Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Revolving Credit Agreement
and used herein shall have the meanings given to them in the Revolving Credit
Agreement.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.


 
[NAME OF NON-U.S. LENDER]
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
Date:
   
 
 
 
 
   
 
 
 
 



--------------------------------------------------------------------------------

EXHIBIT E-2


FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE
 (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Revolving Credit Agreement, dated as of December 14,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”) among BUNGE LIMITED FINANCE CORP., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).


Pursuant to the provisions in subsection 2.14(e) of the Revolving Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Revolving Credit Agreement
and used herein shall have the meanings given to them in the Revolving Credit
Agreement.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
 
[NAME OF PARTICIPANT]
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
Date:
   
 
 
 
 
   
 
 
 
 


--------------------------------------------------------------------------------

EXHIBIT E-3


FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Revolving Credit Agreement, dated as of December 14,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”) among BUNGE LIMITED FINANCE CORP., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).


Pursuant to the provisions in subsection 2.14(e) of the Revolving Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Revolving Credit Agreement
and used herein shall have the meanings given to them in the Revolving Credit
Agreement.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.


 
[NAME OF PARTICIPANT]
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
Date:
   
 
 
 
 
   
 
 
 
 


--------------------------------------------------------------------------------

EXHIBIT E-4


FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Revolving Credit Agreement, dated as of December 14,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”) among BUNGE LIMITED FINANCE CORP., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).


Pursuant to the provisions in subsection 2.14(e) of the Revolving Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Revolving Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Revolving Credit Agreement
and used herein shall have the meanings given to them in the Revolving Credit
Agreement.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.


 
[NAME OF NON-U.S. LENDER]
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
Date:
   
 
 
 
 
   
 
 
 
 


 

--------------------------------------------------------------------------------

EXHIBIT F
 
FORM OF
COMMITMENT INCREASE SUPPLEMENT
 
COMMITMENT INCREASE SUPPLEMENT, dated _________________ (this “Supplement”), to
the Revolving Credit Agreement, dated as of December 14, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), among
Bunge Limited Finance Corp. (the “Borrower”), the lenders parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders, Citibank, N.A., as
syndication agent, BNP Paribas, Mizuho Bank, Ltd. Sumitomo Mitsui Bank
Corporation and U.S. Bank National Association, each as documentation agent.
 
W I T N E S S E T H :
 
WHEREAS, pursuant to subsection 2.1(b)(i) of the Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Commitments under the Agreement by requesting
one or more Lenders to increase the amount of its Commitment;
 
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the aggregate Commitments pursuant to such subsection
2.1(b)(i); and
 
WHEREAS, pursuant to subsection 2.1(b)(ii) of the Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Agreement by executing and delivering to the Borrower and the Administrative
Agent a supplement to the Agreement in substantially the form of this
Supplement;
 
NOW THEREFORE, each of the parties hereto hereby agrees as follows:
 
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Agreement, that on the date this Supplement is accepted by the Borrower
and acknowledged by the Administrative Agent it shall have its Commitment
increased by $______________, thereby making the amount of its Commitment
$______________.
 
2. The Borrower hereby represents and warrants that each of the representations
and warranties made by the Borrower in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of such date as if made
on and as of such date (unless any representations and warranties expressly
relate to an earlier date, in which case they shall have been true and correct
in all material respects as of such earlier date); provided that, the
representations and warranties made in Sections 3.1, 3.2, 3.4, 3.5 and 3.6 shall
be true and correct in all respects on and as of such date as if made on and as
of such date.
 

--------------------------------------------------------------------------------

3. The Guarantor hereby represents and warrants that each of the representations
and warranties made by the Guarantor and each of its Subsidiaries in or pursuant
to the Loan Documents shall be true and correct in all material respects on and
as of such date as if made on and as of such date (unless any representations
and warranties expressly relate to an earlier date, in which case they shall
have been true and correct in all material respects as of such earlier date).
 
4. Terms defined in the Agreement shall have their defined meanings when used
herein.
 
5. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
6. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 
 
 

 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
 
 
 
 
[INSERT NAME OF INCREASING LENDER],
as Increasing Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Agreed and accepted this ____ day of
____________, ____.
                         
BUNGE LIMITED FINANCE CORP., as Borrower
                                          By:               Name:               
Title:                                            
BUNGE LIMITED, as Guarantor
                                         
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
  Title:                                            
Acknowledged this ____ day of
____________, ____.
                         
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
                                          By:               Name:               
Title:                            

 

--------------------------------------------------------------------------------



EXHIBIT G
 
FORM OF
ADDITIONAL LENDER SUPPLEMENT
 


ADDITIONAL LENDER SUPPLEMENT, dated _________________ (this “Supplement”), to
the Revolving Credit Agreement, dated as of December 14, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), among
Bunge Limited Finance Corp. (the “Borrower”), the lenders parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders, Citibank, N.A., as
syndication agent, and BNP Paribas, Mizuho Bank, Ltd. Sumitomo Mitsui Bank
Corporation and U.S. Bank National Association, each as documentation agent.
 
W I T N E S S E T H :
 
WHEREAS, the Agreement provides in subsection 2.1(b)(ii) thereof that any
financial institution, although not originally a party thereto, may become a
party to the Agreement following consultation by the Borrower with the
Administrative Agent, by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Agreement in substantially the form of
this Supplement; and
 
WHEREAS, the undersigned Additional Lender was not an original party to the
Agreement but now desires to become a party thereto;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1. The undersigned Additional Lender agrees to be bound by the provisions of the
Agreement and agrees that it shall, on the date this Supplement is accepted by
the Borrower and acknowledged by the Administrative Agent, become a Lender for
all purposes of the Agreement to the same extent as if originally a party
thereto, with a Commitment of $_______________.
 
2. The undersigned Additional Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.1(f) and (g) thereof, as
applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Agreement or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Agreement or any
other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Agreement and will perform all the obligations which by the
terms of the Agreement are required to be performed by it as a Lender.
 

--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Agreement is as
follows:
 
[Address]
Attention:
Tel. No.: ___________
Telecopy: __________


4. The Borrower hereby represents and warrants that each of the representations
and warranties made by the Borrower in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of such date as if made
on and as of such date (unless any representations and warranties expressly
relate to an earlier date, in which case they shall have been true and correct
in all material respects as of such earlier date); provided that, the
representations and warranties made in Sections 3.1, 3.2, 3.4, 3.5 and 3.6 shall
be true and correct in all respects on and as of such date as if made on and as
of such date.
 
5. The Guarantor hereby represents and warrants that each of the representations
and warranties made by the Guarantor and each of its Subsidiaries in or pursuant
to the Loan Documents shall be true and correct in all material respects on and
as of such date as if made on and as of such date (unless any representations
and warranties expressly relate to an earlier date, in which case they shall
have been true and correct in all material respects as of such earlier date).
 
6. Terms defined in the Agreement shall have their defined meanings when used
herein.
 
7. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
8. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
 
 
 
 
[INSERT NAME OF ADDITIONAL LENDER],
as Additional Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Agreed and accepted this ____ day of
____________, ____.
                         
BUNGE LIMITED FINANCE CORP., as Borrower
                                          By:               Name:               
Title:                                            
BUNGE LIMITED, as Guarantor
                                         
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
  Title:                                            
Acknowledged this ____ day of
____________, ____.
                         
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
                                          By:               Name:               
Title:                            

 

 

--------------------------------------------------------------------------------